

116 S2971 RS: CAPTA Reauthorization Act of 2019
U.S. Senate
2019-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 408116th CONGRESS2d SessionS. 2971IN THE SENATE OF THE UNITED STATESDecember 3, 2019Mr. Isakson (for himself and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsJanuary 15, 2020Reported by Mr. Alexander, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend and reauthorize the Child Abuse Prevention and Treatment Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the CAPTA Reauthorization Act of 2019.
 2.FindingsSection 2 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note) is amended— (1)in paragraph (1), by striking 2008, approximately 772,000 and inserting 2017, approximately 674,000;
 (2)in paragraph (2)— (A)in subparagraph (A)—
 (i)by striking close to 1/3 and inserting 75 percent; and (ii)by striking 2008 and inserting 2017; and
 (B)by amending subparagraph (B) to read as follows:  (B)investigations have determined that approximately 75 percent of children who were victims of maltreatment in fiscal year 2017 suffered neglect, 18 percent suffered physical abuse, and 9 percent suffered sexual abuse;;
 (3)in paragraph (3)— (A)in subparagraph (B), by striking 2008, an estimated 1,740 and inserting 2017, an estimated 1,720; and
 (B)by amending subparagraph (C) to read as follows:  (C)in fiscal year 2017, children younger than 1 year old comprised 40 percent of child maltreatment fatalities and 72 percent of child maltreatment fatalities were younger than 3 years of age;;
 (4)in paragraph (4)(B)— (A)by striking 37 and inserting 40; and
 (B)by striking 2008 and inserting 2017; (5)in paragraph (5), by striking , American Indian children, Alaska Native children, and children of multiple races and ethnicities and inserting and American Indian or Alaska Native children;
 (6)in paragraph (6)— (A)in subparagraph (A), by inserting to strengthen families before the semicolon; and
 (B)in subparagraph (C), by striking neighborhood and inserting community; (7)in paragraph (11), by inserting trauma-informed, after comprehensive,; and
 (8)in paragraph (15)— (A)in subparagraph (D), by striking implementing community plans and inserting supporting community-based programs to strengthen and support families in order to prevent child abuse and neglect; and
 (B)by amending subparagraph (E) to read as follows:  (E)improving professional, paraprofessional, and volunteer resources to strengthen the child welfare workforce; and. 
 3.General definitionsSection 3 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note) is amended— (1)in paragraph (7), by striking ; and and inserting a semicolon;
 (2)in paragraph (8), by striking the period and inserting ; and; and (3)by adding at the end the following:
				
 (9)the term underserved or overrepresented groups in the child welfare system includes youth that enter the child welfare system following family rejection, parental abandonment, sexual abuse or sexual exploitation, or unaccompanied homelessness..
			IGeneral program
 101.Interagency work group on child abuse and neglectSection 102 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5102) is amended to read as follows:
				
					102.Interagency work group on child abuse and neglect
 (a)EstablishmentThe Secretary may continue the work group known as the Interagency Work Group on Child Abuse and Neglect (referred to in this section as the Work Group).
 (b)CompositionThe Work Group shall be comprised of representatives from Federal agencies with responsibility for child abuse and neglect related programs and activities.
 (c)DutiesThe Work Group shall— (1)coordinate Federal efforts and activities with respect to child abuse and neglect prevention and treatment;
 (2)serve as a forum that convenes relevant Federal agencies to communicate and exchange ideas concerning child abuse and neglect related programs and activities; and
 (3)further coordinate Federal efforts and activities to maximize resources to address child abuse and neglect in areas of critical needs for the field, such as improving research, focusing on prevention, and addressing the links between child abuse and neglect and domestic violence..
 102.National clearinghouse for information relating to child abuseSection 103 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5104) is amended— (1)in subsection (b)—
 (A)in paragraph (1), by striking effective programs and inserting evidence-based and evidence-informed programs; (B)by redesignating paragraphs (4) through (9) as paragraphs (5) through (10), respectively;
 (C)by inserting after paragraph (3) the following:  (4)maintain and disseminate information on best practices to support children being cared for by kin, including such children whose living arrangements with kin occurred without the involvement of a child welfare agency;;
 (D)in paragraph (5), as so redesignated, by inserting , including efforts to prevent child abuse and neglect before the semicolon; (E)in paragraph (7), as so redesignated—
 (i)in subparagraph (A), by striking the semicolon and inserting , including among at-risk populations, such as young parents, parents with young children, and parents who are adult former victims of domestic violence or child abuse or neglect; and;
 (ii)by striking subparagraph (B); (iii)by redesignating subparagraph (C) as subparagraph (B); and
 (iv)in subparagraph (B), as so redesignated, by striking abuse and inserting use disorder; (F)in paragraph (8), as so redesignated—
 (i)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; (ii)by inserting after subparagraph (A) the following:
							
 (B)best practices in child protection workforce development and retention;; and (iii)in subparagraph (C), as so redesignated, by striking mitigate psychological and inserting prevent and mitigate the effects of; and
 (G)in subparagraph (B) of paragraph (9), as so redesignated, by striking abuse and inserting use disorder; and (2)in subsection (c)—
 (A)in the heading, by inserting ; data collection and analysis after resources; (B)in paragraph (1)(C)—
 (i)in clause (ii), by striking the semicolon and inserting “, including—  (I)the number of child deaths due to child abuse and neglect reported by various sources, including information from the State child welfare agency and the State child death review program or other source that compiles State data, including vital statistics death records, State and local medical examiner and coroner office records, and uniform crime reports from local law enforcement; and
 (II)data, to the extent practicable, about the circumstances under which a child death occurred due to abuse and neglect, including the cause of the death, whether the child was referred to the State child welfare agency, the determination made by the child welfare agency (as applicable), and any known previous maltreatment of children by the perpetrator;; and
 (ii)in clause (iv), by striking substance abuse and inserting substance use disorder; and (C)in subparagraph (F), by striking abused and neglected children and inserting victims of child abuse or neglect.
 103.Research and assistance activitiesSection 104 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5105) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)in the heading, by striking Topics and inserting In general;
 (ii)in the matter preceding subparagraph (A)— (I)by striking consultation with other Federal agencies and and inserting coordination with applicable Federal agencies and in consultation with; and
 (II)by inserting , including primary prevention of child abuse and neglect, before and to improve; (iii)by striking subparagraphs (C), (E), (I), (J), and (N);
 (iv)by redesignating subparagraphs (D), (F), (G), (H), (K), (L), and (M) as subparagraphs (F) through (L), respectively;
 (v)by inserting after subparagraph (B) the following:  (C)evidence-based and evidence-informed programs to prevent child abuse and neglect in families that have not had contact with the child welfare system;
 (D)best practices in recruiting, training, and retaining a child protection workforce that addresses identified needs;
 (E)options for updating technology of outdated devices and data systems to improve communication between systems that are designed to serve children and families;;
 (vi)in subparagraph (G), as so redesignated, by striking and the juvenile justice system that improve the delivery of services and treatment, including methods and inserting , the juvenile justice system, and other relevant agencies engaged with children and families that improve the delivery of services and treatment, including related to domestic violence or mental health,;
 (vii)in subparagraph (L), as so redesignated— (I)by inserting underserved or overrepresented groups in the child welfare system or after facing; and
 (II)by striking Indian tribes and Native Hawaiian and inserting such; (viii)by inserting after subparagraph (L), as so redesignated, the following:
							
 (M)methods to address geographic, racial, and cultural disparities in the child welfare system, including a focus on access to services;; and
 (ix)by redesignating subparagraph (O) as subparagraph (N); and (B)in paragraph (2), by striking paragraph (1)(O) and inserting paragraph (1)(N) and analyses based on data from previous years of surveys of national incidence under this Act;
 (C)in paragraph (3)— (i)by striking of 2010 and inserting of 2019; and
 (ii)by striking that contains the results of the research conducted under paragraph (2). and inserting “that—  (A)identifies the research priorities under paragraph (4) and the process for determining such priorities;
 (B)contains a summary of the research supported pursuant to paragraph (1); (C)contains the results of the research conducted under paragraph (2); and
 (D)describes how the Secretary will continue to improve the accuracy of information on the national incidence on child abuse and neglect specified in paragraph (2).;
 (D)in subparagraph (B) of the first paragraph (4) (relating to priorities)— (i)by striking 1 years and inserting 1 year; and
 (ii)by inserting , at least 30 days prior to publishing the final priorities, after subparagraph (A); and (E)by striking the second paragraph (4) (relating to a study on shaken baby syndrome), as added by section 113(a)(5) of the CAPTA Reauthorization Act of 2010 (Public Law 111–320);
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)by inserting or underserved or overrepresented groups in the child welfare system after children with disabilities; and (ii)by striking substance abuse and inserting substance use disorder;
 (B)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; (C)by inserting after paragraph (1) the following:
						
 (2)ContentThe technical assistance under paragraph (1) shall be designed to, as applicable— (A)promote best practices for addressing child abuse and neglect in families with complex needs, such as families who have experienced domestic violence, substance use disorders, and adverse childhood experiences;
 (B)provide training for child protection workers in trauma-informed practices and supports that prevent and mitigate the effects of trauma for infants, children, youth, and adults;
 (C)reduce geographic, racial, and cultural disparities in child protection systems, which may include engaging law enforcement, education, and health systems, and other systems;
 (D)leverage community-based resources to prevent child abuse and neglect, including resources regarding health (including mental health and substance use disorder), housing, parent support, financial assistance, early childhood education and care, and education services, and other services to assist families; and
 (E)provide other technical assistance, as determined by the Secretary in consultation with such State and local public and private agencies and community-based organizations as the Secretary determines appropriate.;
 (D)in subparagraph (B) of paragraph (3), as so redesignated, by striking mitigate psychological and inserting prevent and mitigate the effects of; and (E)in subparagraph (B) of paragraph (4), as so redesignated—
 (i)by striking substance abuse and inserting substance use disorder; and (ii)by striking and domestic violence services personnel and inserting domestic violence services personnel, and personnel from relevant youth-serving and religious organizations;
 (3)in subsection (c)(3), by inserting , which may include applications related to research on primary prevention of child abuse and neglect before the period; and
 (4)by striking subsection (e). 104.Grants to States, Indian Tribes or Tribal organizations, and public or private agencies and organizationsSection 105 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106) is amended to read as follows:
				
					105.Grants to States, Indian Tribes or Tribal organizations, and public or private agencies and
			 organizations
 (a)Authority To award grants or enter into contractsThe Secretary may award grants, and enter into contracts, for programs and projects in accordance with this section, for any of the following purposes:
 (1)Capacity building, in order to create coordinated, inclusive, and collaborative systems that have statewide impact in preventing, reducing, and treating child abuse and neglect.
 (2)Innovation, through time-limited, field-initiated demonstration projects that further the understanding of the field to reduce child abuse and neglect.
 (3)Plans of safe care grants to improve and coordinate State responses to ensure the safety, permanency, and well-being of infants affected by substance use.
							(b)Capacity building grant program
 (1)In generalThe Secretary may award grants or contracts to an eligible entity that is a State or local agency, Indian Tribe or Tribal organization, a nonprofit entity, or a consortium of such entities.
 (2)ApplicationsTo be eligible to receive a grant or contract under this section, an entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (3)Uses of fundsAn eligible entity receiving a grant or contract under this subsection shall use the grant funds to better align and coordinate community-based, local, and State activities to strengthen families and prevent child abuse and neglect, by—
 (A)training professionals in prevention, identification, and treatment of child abuse and neglect, which may include—
 (i)training of professional and paraprofessional personnel in the fields of health care, medicine, law enforcement, judiciary, social work and child protection, education, early childhood care and education, and other relevant fields, or individuals such as court appointed special advocates (CASAs) and guardian ad litem, who are engaged in, or intend to work in, the field of prevention, identification, and treatment of child abuse and neglect, including the links between child abuse and neglect and domestic violence, and approaches to working with families with substance use disorder;
 (ii)training on evidence-based and evidence-informed programs to improve child abuse and neglect reporting by adults, with a focus on adults who work with children in a professional or volunteer capacity, including on recognizing and responding to child sexual abuse;
 (iii)training of personnel in best practices to meet the unique needs and development of special populations of children, including those with disabilities, and children under age of 3, including promoting interagency collaboration;
 (iv)improving the training of supervisory child welfare workers on best practices for recruiting, selecting, and retaining personnel;
 (v)enabling State child welfare and child protection agencies to coordinate the provision of services with State and local health care agencies, substance use disorder prevention and treatment agencies, mental health agencies, other public and private welfare agencies, and agencies that provide early intervention services to promote child safety, permanence, and family stability, which may include training on improving coordination between agencies to meet health evaluation needs of children who have been victims of substantiated cases of child abuse or neglect;
 (vi)training of personnel in best practices relating to the provision of differential response; or (vii)training for child welfare professionals to reduce and prevent discrimination (including training related to implicit biases) in the provision of child protection and welfare services related to child abuse and neglect;
 (B)enhancing systems coordination and triage procedures, including information systems, for responding to reports of child abuse and neglect, which include programs of collaborative partnerships between the State child protective services agency, community social service agencies and community-based family support programs, law enforcement agencies and legal systems, developmental disability agencies, substance use disorder treatment agencies, health care entities, domestic violence prevention entities, mental health service entities, schools, places of worship, and other community-based agencies, such as children's advocacy centers, in accordance with all applicable Federal and State privacy laws, to allow for the establishment or improvement of a coordinated triage system; or
 (C)building coordinated community-level systems of support for children, parents, and families through prevention services in order to strengthen families and connect families to the services and supports relevant to their diverse needs and interests, including needs related to substance use disorder prevention.
								(c)Field-Initiated innovation grant program
 (1)In generalThe Secretary may award grants to entities that are States or local agencies, Indian Tribes or Tribal organizations, or public or private agencies or organizations (or combinations of such entities) for field-initiated demonstration projects of up to 5 years that advance innovative approaches to prevent, reduce, or treat child abuse and neglect.
 (2)ApplicationsTo be eligible to receive a grant under this section, an entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including a rigorous methodological approach to the evaluation of the grant.
 (3)Use of fundsAn entity that receives a grant under this section shall use the funds made available through the grant to carry out or bring to scale promising, evidence-informed, or evidence-based activities to prevent, treat, or reduce child abuse and neglect that shall include one or more of the following:
 (A)Multidisciplinary systems of care to strengthen families and prevent child abuse and neglect, including primary prevention programs or strategies aimed at reducing the prevalence of child abuse and neglect.
 (B)Projects for the development of new research-based strategies for risk and safety assessments and ongoing evaluation and reassessment of performance and accuracy of existing risk and safety assessment tools, including to improve practices utilized by child protective services agencies, which may include activities to reduce and prevent bias in such practices.
 (C)Projects that involve research-based strategies for innovative training for mandated child abuse and neglect reporters, which may include training that is specific to the mandated individual’s profession or role when working with children.
 (D)Projects to improve awareness of child welfare professionals and volunteers in the child welfare system and the public about—
 (i)child abuse or neglect under State law; (ii)the responsibilities of individuals required to report suspected and known incidents of child abuse or neglect under State law, as applicable; and
 (iii)the resources available to help prevent child abuse and neglect. (E)Programs that promote safe, family-friendly physical environments for visitation and exchange—
 (i)for court-ordered, supervised visitation between children and abusing parents; and (ii)to facilitate the safe exchange of children for visits with noncustodial parents in cases of domestic violence.
 (F)Innovative programs, activities, and services that are aligned with the research priorities identified under section 104(a)(4).
 (G)Projects to improve implementation of best practices to assist medical professionals in identifying, assessing, and responding to potential abuse in infants, including regarding referrals to child protective services as appropriate and identifying injuries indicative of potential abuse in infants, and to assess the outcomes of such best practices.
								(d)Grants to States To improve and coordinate their response To ensure the safety, permanency, and
			 well-Being of infants affected by substance use
 (1)Program authorizedThe Secretary is authorized to make grants to States for the purpose of assisting child welfare agencies, social services agencies, substance use disorder treatment agencies, hospitals with labor and delivery units, medical staff, public health and mental health agencies, and maternal and child health agencies to facilitate collaboration in developing, updating, implementing, and monitoring plans of safe care described in section 106(b)(2)(B)(iii). Section 112(a)(2) shall not apply to the program authorized under this paragraph.
							(2)Distribution of funds
 (A)ReservationsOf the amounts made available to carry out paragraph (1), the Secretary shall reserve— (i)no more than 3 percent for the purposes described in paragraph (7); and
 (ii)up to 3 percent for grants to Indian Tribes and Tribal organizations to address the needs of infants born with, and identified as being affected by, substance abuse or withdrawal symptoms resulting from prenatal drug exposure or a fetal alcohol spectrum disorder and their families or caregivers, which to the extent practicable, shall be consistent with the uses of funds described under paragraph (4).
 (B)Allotments to States and territoriesThe Secretary shall allot the amount made available to carry out paragraph (1) that remains after application of subparagraph (A) to each State that applies for such a grant, in an amount equal to the sum of—
 (i)$500,000; and (ii)an amount that bears the same relationship to any funds made available to carry out paragraph (1) and remaining after application of subparagraph (A), as the number of live births in the State in the previous calendar year bears to the number of live births in all States in such year.
 (C)Ratable reductionIf the amount made available to carry out paragraph (1) is insufficient to satisfy the requirements of subparagraph (B), the Secretary shall ratably reduce each allotment to a State.
 (3)ApplicationA State desiring a grant under this subsection shall submit an application to the Secretary at such time and in such manner as the Secretary may require. Such application shall include—
 (A)a description of— (i)the impact of substance use disorder in such State, including with respect to the substance or class of substances with the highest incidence of abuse in the previous year in such State, including—
 (I)the prevalence of substance use disorder in such State; (II)the aggregate rate of births in the State of infants affected by substance abuse or withdrawal symptoms or a fetal alcohol spectrum disorder (as determined by hospitals, insurance claims, claims submitted to the State Medicaid program, or other records), if available and to the extent practicable; and
 (III)the number of infants identified, for whom a plan of safe care was developed, and for whom a referral was made for appropriate services, as reported under section 106(d)(18);
 (ii)the challenges the State faces in developing, implementing, and monitoring plans of safe care in accordance with section 106(b)(2)(B)(iii);
 (iii)the State’s lead agency for the grant program and how that agency will coordinate with relevant State entities and programs, including the child welfare agency, the substance use disorder treatment agency, hospitals with labor and delivery units, health care providers, the public health and mental health agencies, programs funded by the Substance Abuse and Mental Health Services Administration that provide substance use disorder treatment for women, the State Medicaid program, the State agency administering the block grant program under title V of the Social Security Act (42 U.S.C. 701 et seq.), the State agency administering the programs funded under part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.), the maternal, infant, and early childhood home visiting program under section 511 of the Social Security Act (42 U.S.C. 711), the State judicial system, and other agencies, as determined by the Secretary, and Indian Tribes and Tribal organizations, as appropriate, to implement the activities under this paragraph;
 (iv)how the State will monitor local development and implementation of plans of safe care, in accordance with section 106(b)(2)(B)(iii)(II), including how the State will monitor to ensure plans of safe care address differences between substance use disorder and medically supervised substance use, including for the treatment of a substance use disorder;
 (v)if applicable, how the State plans to utilize funding authorized under part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.) to assist in carrying out any plan of safe care, including such funding authorized under section 471(e) of such Act (as in effect on October 1, 2018) for mental health and substance abuse prevention and treatment services and in-home parent skill-based programs and funding authorized under such section 472(j) (as in effect on October 1, 2018) for children with a parent in a licensed residential family-based treatment facility for substance abuse; and
 (vi)an assessment of the treatment and other services and programs available in the State to effectively carry out any plan of safe care developed, including identification of needed treatment, and other services and programs to ensure the well-being of young children and their families affected by substance use disorder, such as programs carried out under part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.) and comprehensive early childhood development services and programs such as Head Start programs;
 (B)a description of how the State plans to use funds for activities described in paragraph (4) for the purposes of ensuring State compliance with requirements under clauses (ii) and (iii) of section 106(b)(2)(B); and
 (C)an assurance that the State will comply with requirements to refer a child identified as substance-exposed to early intervention services as required pursuant to a grant under part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.).
 (4)Uses of fundsFunds awarded to a State under this subsection may be used for the following activities, which may be carried out by the State directly, or through grants or subgrants, contracts, or cooperative agreements:
 (A)Improving State and local systems with respect to the development and implementation of plans of safe care, which—
 (i)shall include parent and caregiver engagement, as required under section 106(b)(2)(B)(iii)(I), regarding available treatment and service options, which may include resources available for pregnant, perinatal, and postnatal women; and
 (ii)may include activities such as— (I)developing policies, procedures, or protocols for the administration or development of evidence-based and validated screening tools for infants who may be affected by substance use withdrawal symptoms or a fetal alcohol spectrum disorder and pregnant, perinatal, and postnatal women whose infants may be affected by substance use withdrawal symptoms or a fetal alcohol spectrum disorder;
 (II)improving assessments used to determine the needs of the infant and family; (III)improving ongoing case management services;
 (IV)improving access to treatment services, which may be prior to the pregnant woman’s delivery date; and
 (V)keeping families safely together when it is in the best interest of the child. (B)Developing policies, procedures, or protocols in consultation and coordination with health professionals, public and private health facilities, and substance use disorder treatment agencies to ensure that—
 (i)appropriate notification to child protective services is made in a timely manner, as required under section 106(b)(2)(B)(ii);
 (ii)a plan of safe care is in place, in accordance with section 106(b)(2)(B)(iii), before the infant is discharged from the birth or health care facility; and
 (iii)such health and related agency professionals are trained on how to follow such protocols and are aware of the supports that may be provided under a plan of safe care.
 (C)Training health professionals and health system leaders, child welfare workers, substance use disorder treatment agencies, and other related professionals such as home visiting agency staff and law enforcement in relevant topics including—
 (i)State mandatory reporting laws established under section 106(b)(2)(B)(i) and the referral and process requirements for notification to child protective services when child abuse or neglect reporting is not mandated;
 (ii)the co-occurrence of pregnancy and substance use disorder, and implications of prenatal exposure; (iii)the clinical guidance about treating substance use disorder in pregnant and postpartum women;
 (iv)appropriate screening and interventions for infants affected by substance use disorder, withdrawal symptoms, or a fetal alcohol spectrum disorder and the requirements under section 106(b)(2)(B)(iii); and
 (v)appropriate multigenerational strategies to address the mental health needs of the parent and child together.
 (D)Establishing partnerships, agreements, or memoranda of understanding between the lead agency and other entities (including health professionals, health facilities, child welfare professionals, juvenile and family court judges, substance use and mental disorder treatment programs, early childhood education programs, maternal and child health and early intervention professionals (including home visiting providers), peer-to-peer recovery programs such as parent mentoring programs, and housing agencies) to facilitate the implementation of, and compliance with, section 106(b)(2) and subparagraph (B) of this paragraph, in areas which may include—
 (i)developing a comprehensive, multi-disciplinary assessment and intervention process for infants, pregnant women, and their families who are affected by substance use disorder, withdrawal symptoms, or a fetal alcohol spectrum disorder, that includes meaningful engagement with and takes into account the unique needs of each family and addresses differences between medically supervised substance use, including for the treatment of substance use disorder, and substance use disorder;
 (ii)ensuring that treatment approaches for serving infants, pregnant women, and perinatal and postnatal women whose infants may be affected by substance use, withdrawal symptoms, or a fetal alcohol spectrum disorder, are designed to, where appropriate, keep infants with their mothers during both inpatient and outpatient treatment; and
 (iii)increasing access to all evidence-based medication-assisted treatment approved by the Food and Drug Administration, behavioral therapy, and counseling services for the treatment of substance use disorders, as appropriate.
 (E)Developing and updating systems of technology for improved data collection and monitoring under section 106(b)(2)(B)(iii), including existing electronic medical records, to measure the outcomes achieved through the plans of safe care, including monitoring systems to meet the requirements of this Act and submission of performance measures.
 (5)ReportingEach State that receives funds under this subsection, for each year such funds are received, shall submit a report to the Secretary, disaggregated by geographic location, economic status, and major racial and ethnic groups, except that such disaggregation shall not be required if the results would reveal personally identifiable information on, with respect to infants identified under section 106(b)(2)(B)(ii)—
 (A)the number who experienced removal associated with parental substance use; (B)the number who experienced removal and subsequently are reunified with parents, and the length of time between such removal and reunification;
 (C)the number who are referred to community providers without a child protection case; (D)the number who receive services while in the care of their birth parents;
 (E)the number who receive post-reunification services within 1 year after a reunification has occurred; and
 (F)the number who experienced a return to out-of-home care within 1 year after reunification. (6)Secretary’s report to CongressThe Secretary shall submit an annual report to the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate and the Committee on Education and Labor and the Committee on Appropriations of the House of Representatives that includes the information described in paragraph (5) and recommendations or observations on the challenges, successes, and lessons derived from implementation of the grant program.
 (7)Assisting States’ implementationThe Secretary shall use the amount reserved under paragraph (2)(A)(i) to provide written guidance and technical assistance to support States in complying with and implementing this paragraph, which shall include—
 (A)technical assistance, including programs of in-depth technical assistance, to additional States, territories, and Indian Tribes and Tribal organizations in accordance with the substance-exposed infant initiative developed by the National Center on Substance Abuse and Child Welfare;
 (B)guidance on the requirements of this Act with respect to infants born with, and identified as being affected by, substance use or withdrawal symptoms or fetal alcohol spectrum disorder, as described in clauses (ii) and (iii) of section 106(b)(2)(B), including by—
 (i)enhancing States’ understanding of requirements and flexibilities under the law, including by clarifying key terms;
 (ii)addressing State-identified challenges with developing, implementing, and monitoring plans of safe care, including those reported under paragraph (3)(A)(ii);
 (iii)disseminating best practices on implementation of plans of safe care, on such topics as differential response, collaboration and coordination, and identification and delivery of services for different populations, while recognizing needs of different populations and varying community approaches across States; and
 (iv)helping States improve the long-term safety and well-being of young children and their families; (C)supporting State efforts to develop information technology systems to manage plans of safe care; and
 (D)preparing the Secretary’s report to Congress described in paragraph (6). (8)SunsetThe authority under this subsection shall sunset on September 30, 2023.
 (e)EvaluationIn making grants or entering into contracts for projects under this section, the Secretary shall require all such projects to report on the outcomes of such activities. Funding for such evaluations shall be provided either as a stated percentage of a demonstration grant or as a separate grant or contract entered into by the Secretary for the purpose of evaluating a particular demonstration project or group of projects. In the case of an evaluation performed by the recipient of a grant, the Secretary shall make available technical assistance for the evaluation, where needed, including the use of a rigorous application of scientific evaluation techniques..
 105.Grants to States for child abuse or neglect prevention and treatment programsSection 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1)— (i)by striking subsection (f) and inserting subsection (g); and
 (ii)by striking State in— and inserting State with respect to one or more of the following activities:; (B)by amending paragraph (1) to read as follows:
						
 (1)Maintaining and improving the intake, assessment, screening, and investigation of reports of child abuse or neglect, including support for rapid response to investigations, with special attention to cases involving children under the age of 5, and especially children under the age of 1.;
 (C)in paragraph (2)— (i)in subparagraph (A)—
 (I)by striking creating and and inserting Creating and; and (II)by inserting , which may include such teams used by children’s advocacy centers, after multidisciplinary teams; and
 (ii)in subparagraph (B)(ii), by striking the semicolon and inserting a period; (D)by amending paragraph (3) to read as follows:
						
 (3)Implementing and improving case management approaches, including ongoing case monitoring, and delivery of services and treatment provided to children and their families to ensure safety and respond to family needs, that include—
 (A)multidisciplinary approaches to assessing family needs and connecting them with services; (B)organizing treatment teams of community service providers that prevent and treat child abuse and neglect, and improve child well-being;
 (C)case-monitoring that can ensure progress in child well-being; and (D)the use of differential response.; 
 (E)by striking paragraphs (4), (5), and (6) and inserting the following:  (4)(A)Developing or enhancing data systems to improve case management coordination and communication between relevant agencies;
 (B)enhancing the general child protective system by developing, improving, and implementing risk and safety assessment tools and protocols, such as tools and protocols that allow for the identification of cases requiring rapid responses, systems of data sharing with law enforcement, including the use of differential response, and activities to reduce and prevent bias;
 (C)developing and updating systems of technology that support the program and track reports of child abuse and neglect from intake through final disposition and allow for interstate and intrastate information exchange; and
 (D)real-time case monitoring for caseworkers at the local agency level, and State agency level to track assessments, service referrals, follow-up, case reviews, and progress toward case plan goals.
 (5)Developing, strengthening, and facilitating training for professionals and volunteers engaged in the prevention, intervention, and treatment of child abuse and neglect including training on at least one of the following—
 (A)the legal duties of such individuals; (B)personal safety training for case workers;
 (C)early childhood, child, and adolescent development and the impact of child abuse and neglect, including long-term impacts of adverse childhood experiences;
 (D)improving coordination among child protective service agencies and health care agencies, entities providing health care (including mental health and substance use disorder services), and community resources, for purposes of conducting evaluations related to substantiated cases of child abuse or neglect;
 (E)improving screening, forensic diagnosis, and health and developmental evaluations; (F)addressing the unique needs of children with disabilities, including promoting interagency collaboration;
 (G)the placement of children with kin, and the unique needs and strategies as related to children in such placements;
 (H)responsive, family-oriented approaches to prevention, identification, intervention, and treatment of child abuse and neglect;
 (I)ensuring child safety; (J)the links between child abuse and neglect and domestic violence, and approaches to working with families with mental health needs or substance use disorder; and
 (K)coordinating with other services and agencies, as applicable, to address family and child needs, including trauma.;
 (F)by redesignating paragraphs (7) and (8) as paragraphs (6) and (7), respectively; (G)in paragraph (6), as so redesignated—
 (i)by striking improving and inserting Improving; (ii)by striking the skills, qualifications, and availability of individuals providing services to children and families, and the supervisors of such individuals, through the child protection system, including improvements in; and
 (iii)by striking the semicolong and inserting , which may include efforts to address the effects of indirect trauma exposure for child welfare workers.;
 (H)in paragraph (7), as so redesignated— (i)by striking developing, and inserting Developing,; and
 (ii)by striking the semicolon and inserting , which may include improving public awareness and understanding relating to the role and responsibilities of the child protection system and the nature and basis for reporting suspected incidents of child abuse and neglect.; and
 (I)by striking paragraphs (9) through (14) and inserting the following:  (8)Collaborating with other agencies in the community, county, or State and coordinating services to promote a system of care focused on both prevention and treatment, such as by—
 (A)developing and enhancing the capacity of community-based programs to integrate shared leadership strategies between parents and professionals to prevent and treat child abuse and neglect at the community level; or
 (B)supporting and enhancing interagency collaboration between the child protection system, public health agencies, education systems, domestic violence systems, and the juvenile justice system for improved delivery of services and treatment, such as models of co-locating service providers, which may include—
 (i)methods for continuity of treatment plan and services as children transition between systems; (ii)addressing the health needs, including mental health needs, of children identified as victims of child abuse or neglect, including supporting prompt, comprehensive health and developmental evaluations for children who are the subject of substantiated child maltreatment reports; or
 (iii)the provision of services that assist children exposed to domestic violence, and that also support the caregiving role of their nonabusing parents.;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)in subparagraph (A), by striking areas of the child protective services system and inserting ways in which the amounts received under the grant will be used to improve and strengthen the child protective services system through the activities; and
 (ii)by amending subparagraphs (B) and (C) to read as follows:  (B)Duration of planEach State plan shall—
 (i)be submitted not less frequently than every 5 years, in coordination with the State plan submitted under part B of title IV of the Social Security Act; and
 (ii)be periodically reviewed and revised by the State, as necessary to reflect any substantive changes to State law or regulations related to the prevention of child abuse and neglect that may affect the eligibility of the State under this section, or if there are significant changes from the State application in the State’s funding of strategies and programs supported under this section.
 (C)Public commentEach State shall consult widely with public and private organizations in developing the plan, make the plan public by electronic means in an easily accessible format, and provide all interested members of the public at least 30 days to submit comments on the plan.;
 (B)in paragraph (2)— (i)in the matter preceding subparagraph (A)—
 (I)by inserting be developed, as appropriate, in collaboration with local programs funded under title II and with families affected by child abuse and neglect, and after shall; and
 (II)by striking achieve the objectives of this title and inserting strengthen families and reduce incidents of and prevent child abuse and neglect; (ii)in subparagraph (A), by inserting and takes into account prevention services across State agencies in order to improve coordination of efforts to prevent and reduce child abuse and neglect before the semicolon;
 (iii)in subparagraph (B)— (I)by amending clause (i) to read as follows:
								
 (i)provisions or procedures for individuals to report known and suspected instances of child abuse and neglect directly to a State child protection agency or to a law enforcement agency, as applicable under State law, including a State law for mandatory reporting by individuals required to report such instances, including, as defined by the State—
 (I)health professionals; (II)school and child care personnel;
 (III)law enforcement officials; and (IV)other individuals, as the applicable State law or statewide program may require;;
 (II)by moving the margins of subclauses (I) and (II) of clause (iii) 2 ems to the right; (III)in clause (vi), by inserting , which may include placements with caregivers who are kin before the semicolon;
 (IV)by striking clauses (x) and (xx); (V)by redesignating clauses (xi) through (xix) as clauses (x) through (xviii), respectively; and
 (VI)by redesignating clauses (xxi) through (xxv) as clauses (xix) through (xxiii), respectively; (iv)in subparagraph (D)—
 (I)in clause (i), by inserting , and how such services will be strategically coordinated with relevant agencies to provide a continuum of prevention services and be after referrals;
 (II)in clause (ii), by inserting and retention activities after training; (III)in clause (iii), by inserting , including for purposes of making such individuals aware of these requirements before the semicolon;
 (IV)in clause (v)— (aa)by inserting the State’s efforts to improve before policies;
 (bb)by striking substance abuse treatment agencies, and other agencies and inserting substance abuse treatment agencies, other agencies, and kinship navigators; and (cc)by striking ; and and inserting a semicolon;
 (V)in clause (vi), by striking the semicolon and inserting , to improve outcomes for children and families; and; and (VI)by adding at the end the following:
								
 (vii)the State's policies and procedures regarding public disclosure of the findings or information about the case of child abuse or neglect that has resulted in a child fatality or near fatality, which shall provide for exceptions to the release of such findings or information in order to ensure the safety and well-being of the child, or when the release of such information would jeopardize a criminal investigation;; and
 (v)by striking the flush text that follows subparagraph (G); and (C)in paragraph (3)—
 (i)in the heading, by striking Limitation and inserting Limitations; (ii)by striking With regard to clauses (vi) and (vii) of paragraph (2)(B) and inserting the following:
							
 (B)Certain identifying informationWith regard to clauses (vi) and (vii) of paragraph (2)(B);  (iii)by inserting before subparagraph (B), as added by clause (ii), the following:
							
 (A)In generalNothing in paragraph (2)(B) shall be construed to limit a State’s authority to determine State policies relating to public access to court proceedings to determine child abuse and neglect, except that such policies shall, at a minimum, ensure the safety and well-being of the child, parents, and families.; and
 (iv)by adding at the end the following:  (C)Mandated reporters in certain StatesWith respect to a State in which State law requires all of the individuals to report known or suspected instances of child abuse and neglect directly to a State child protection agency or to a law enforcement agency, the requirement under paragraph (2)(B)(i) shall not be construed to require the State to define the classes of individuals described in subclauses (I) through (IV) of such paragraph.;
 (3)in subsection (c)— (A)in paragraph (1)—
 (i)in subparagraph (A)— (I)by striking Except as provided in subparagraph (B), each and inserting Each; and
 (II)by striking not less than 3 citizen review panels and inserting at least 1 citizen review panel; and (ii)by amending subparagraph (B) to read as follows:
							
 (B)ExceptionA State may designate a panel for purposes of this subsection, comprised of one or more existing entities established under State or Federal law, such as child fatality panels, or foster care review panels, or State task forces established under section 107, if such entities have the capacity to satisfy the requirements of paragraph (3) and the State ensures that such entities will satisfy such requirements.;
 (B)by striking paragraph (3); (C)by redesignating paragraphs (4) through (6) as paragraphs (3) through (5), respectively;
 (D)in paragraph (4), as so redesignated— (i)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively;
 (ii)in subparagraph (B), as so redesignated, by striking paragraph (4) and inserting paragraph (3); and (iii)by inserting before subparagraph (B), as so redesignated, the following:
							
 (A)shall develop a memorandum of understanding with each panel, clearly outlining the panel’s roles and responsibilities, and identifying any support from the State;; and
 (E)in paragraph (5), as so redesignated— (i)by inserting which may be carried out collectively by a combination of such panels, before on an annual basis;
 (ii)by striking whether or; and (iii)by inserting , which may include providing examples of efforts to implement citizen review panel recommendations before the period of the second sentence;
 (4)in subsection (d)— (A)in paragraph (1), by inserting , disaggregated, where available, by demographic characteristics such as age, sex, race and ethnicity, disability, caregiver risk factors, caregiver relationship, living arrangement, and relation of victim to their perpetrator before the period;
 (B)in paragraph (5), by striking neglect. and inserting “neglect, including—  (A)the number of child deaths due to child abuse and neglect from separate reporting sources within the State, including information from the State child welfare agency and the State child death review program that—
 (i)is compiled by the State welfare agency for submission; and (ii)considers State data, including vital statistics death records, State and local medical examiner and coroner office records, and uniform crime reports from local law enforcement; and
 (B)information about the circumstances under which a child death occurred due to abuse and neglect, including the cause of the death, whether the child was referred to the State child welfare agency, the determination made by the child welfare agency, and the perpetrator’s previous maltreatment of children and the sources used to provide such information.;
 (C)in paragraph (13)— (i)by inserting and recommendations after the activities; and
 (ii)by striking subsection (c)(6) and inserting subsection (c)(5); (D)in paragraph (16), by striking subsection (b)(2)(B)(xxi) and inserting subsection (b)(2)(B)(xix); and
 (E)in paragraph (17), by striking subsection (b)(2)(B)(xxiv) and inserting subsection (b)(2)(B)(xxii); (5)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively;
 (6)by inserting after subsection (d) the following:  (e)Assisting States in implementationThe Secretary shall provide technical assistance to support States in reporting the information required under subsection (d)(5).;
 (7)in subsection (f), as so redesignated, by striking the Congress and inserting the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives; and
 (8)by adding at the end the following:  (h)Annual reportA State that receives funds under subsection (a) shall annually prepare and submit to the Secretary a report describing the manner in which funds provided under this Act, alone or in combination with other Federal funds, were used to address the purposes and achieve the objectives of section 106, including—
 (1)a description of how the State used such funds to improve the child protective system related to—
 (A)effective collaborative and coordination strategies among child protective services and social services, legal, health care (including mental health and substance use disorder services), domestic violence services, education agencies, and community-based organizations that contribute to improvements of the overall well-being of children and families; and
 (B)capacity-building efforts to support identification and improvement of responses to, child maltreatment; and
 (2)how the State collaborated with community-based prevention organizations to reduce barriers to, and improve the effectiveness of, programs related to child abuse and neglect..
				106.Grants to States for programs relating to the investigation and prosecution of child abuse and
 neglect casesSection 107 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106c) is amended— (1)in subsection (a)—
 (A)by striking the assessment and investigation each place it appears and inserting the assessment, investigation, and prosecution; (B)in paragraph (1)—
 (i)by striking and exploitation, and inserting , exploitation, and child sex-trafficking,; and (ii)by inserting , including through a child abuse investigative multidisciplinary review team before the semicolon;
 (C)in paragraph (2), by adding and after the semicolon; (D)by striking paragraph (3);
 (E)by redesignating paragraph (4) as paragraph (3); and (F)in paragraph (3), as so redesignated, by inserting , or other vulnerable populations, after health-related problems;
 (2)in subsection (c)(1)— (A)in subparagraph (I), by striking and at the end;
 (B)in subparagraph (J), by striking the period and inserting ; and; and (C)by adding at the end the following:
						
 (K)individuals experienced in working with underserved or overrepresented groups in the child welfare system.; and
 (3)in subsection (d)(1), by striking and exploitation and inserting , exploitation, and child sex-trafficking; and (4)in subsection (e)(1)—
 (A)in subparagraph (A), by striking and exploitation and inserting , exploitation, and child sex-trafficking; (B)in subparagraph (B), by striking ; and at the end and inserting a semicolon;
 (C)in subparagraph (C)— (i)by striking and exploitation and inserting , exploitation, and child sex-trafficking; and
 (ii)by striking the period and inserting ; and; and (D)by adding at the end the following:
						
 (D)improving coordination among agencies regarding reports of child abuse and neglect to ensure both law enforcement and child protective services agencies have ready access to full information regarding past reports, which may be done in coordination with other States or geographic regions..
 107.Miscellaneous requirements relating to assistanceSection 108 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106d) is amended by striking subsection (e).
 108.ReportsSection 110 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106f) is amended— (1)in subsection (a), by striking CAPTA Reauthorization Act of 2010 and inserting CAPTA Reauthorization Act of 2019;
 (2)in subsection (b)— (A)in the heading, by striking Effectiveness of State programs and inserting Activities; and
 (B)by striking evaluating the effectiveness of programs receiving assistance under section 106 in achieving the and inserting on activities of technical assistance for programs that support State efforts to meet the needs and; and (3)by striking subsections (c) and (d) and inserting the following:
					
 (c)Report on State mandatory reporting lawsNot later than 4 years after the date of enactment of the CAPTA Reauthorization Act of 2019, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report that contains—
 (1)information on— (A)training supported by this Act for mandatory reporters of child abuse or neglect; and
 (B)State efforts to improve reporting on, and responding to reports of, child abuse or neglect; and (2)data regarding any changes in the rate of substantiated child abuse reports and changes in the rate of child abuse fatalities since the date of enactment of the CAPTA Reauthorization Act of 2019.
 (d)Report relating to injuries indicating the presence of child abuseNot later than 2 years after the date of enactment of the CAPTA Reauthorization Act of 2019, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report that contains—
 (1)information on best practices developed by medical institutions and other multidisciplinary partners to identify and appropriately respond to injuries indicating the presence of potential physical abuse in children, including—
 (A)the identification and assessment of such injuries by health care professionals and appropriate child protective services referral and notification processes; and
 (B)an identification of effective programs replicating best practices, and barriers or challenges to implementing programs; and
 (2)data on any outcomes associated with the practices described in paragraph (1), including subsequent revictimization and child fatalities.
 (e)Report relating to child abuse and neglect in Indian tribal communitiesNot later than 2 years after the date of enactment of the CAPTA Reauthorization Act of 2019, the Comptroller General of the United States, in consultation with Indian Tribes from each of the 12 Bureau of Indian Affairs Regions, shall submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives that contains—
 (1)information about Indian Tribes and Tribal Organizations providing child abuse and neglect prevention activities, including types of programming and number of tribes providing services;
 (2)promising practices used by tribes for child abuse and neglect prevention; (3)information about the child abuse and neglect prevention activities Indian Tribes are providing with Tribal, State, and Federal funds;
 (4)ways to support prevention efforts regarding child abuse and neglect of American Indian and Alaska Native children, such as through the children’s trust fund model;
 (5)an assessment of Federal agency collaboration and technical assistance efforts to address child abuse and neglect prevention and treatment of American Indian and Alaska Native children;
 (6)an examination of access to child abuse and neglect prevention research and demonstration grants by Indian tribes under this Act; and
 (7)an examination of Federal child abuse and neglect data systems to identify what Tribal data is being submitted to the Department of Health and Human Services, any barriers to the submission of such data, and recommendations on improving the submission of such data..
 109.Authorization of appropriationsSection 112(a)(1) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106h(a)(1)) is amended to read as follows:
				
 (1)General authorizationThere are authorized to be appropriated to carry out this title such sums as may be necessary for each of fiscal years 2021 through 2026..
			IICommunity-based grants for the prevention of child abuse and neglect
 201.Purpose and authoritySection 201 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)by inserting State and after to support; and
 (ii)by inserting statewide and local networks of after coordinate; and (B)in paragraph (2), by striking foster an understanding, appreciation, and knowledge of diverse populations and inserting support local programs in increasing access for diverse populations to programs and activities; and
 (2)in subsection (b)— (A)by striking paragraph (2);
 (B)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively; (C)in paragraph (1)—
 (i)in subparagraph (C), by inserting healthy relationships and before parenting skills; (ii)in subparagraph (E), by striking including access to such resources and opportunities for unaccompanied homeless youth; and inserting such as providing referrals to early health and developmental services, including access to such resources and opportunities for homeless families and those at risk of homelessness; and;
 (iii)by striking subparagraph (H); (iv)by redesignating subparagraph (G) as paragraph (3) and adjusting the margin accordingly; and
 (v)in the matter preceding subparagraph (A)— (I)by inserting statewide and local networks of after enhancing; and
 (II)by striking that— and inserting the following: “in order to provide a continuum of services to children and families;
								
 (2)supporting local programs, which may include capacity building activities such as technical assistance, training, and professional development to provide community-based and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect that help families build protective factors linked to the prevention of child abuse and neglect that—;
 (D)in paragraph (3), as so redesignated, by striking demonstrate a commitment to involving parents in the planning and program implementation of the lead agency and entities carrying out and inserting supporting the meaningful involvement of parents in the planning, program implementation, and evaluation of the lead entity and;
 (E)in paragraph (4), as so redesignated, by striking specific community-based and all that follows through section 205(a)(3) and inserting core child abuse and neglect prevention services described in section 205(a)(3) and the services identified by the inventory required under section 204(3);
 (F)in paragraph (5), as so redesignated— (i)by striking funds for the and inserting Federal, State, local, and private funds, to carry out the purposes of this title, which may include; and
 (ii)by striking reporting and evaluation costs for establishing, operating, or expanding and inserting such as data systems to facilitate statewide monitoring, reporting, and evaluation costs for; and (G)in paragraph (6), as so redesignated—
 (i)by inserting , which may include activities to increase public awareness and education, and developing comprehensive outreach strategies to engage diverse, underserved, and at-risk populations, after information activities; and
 (ii)by striking and the promotion of child abuse and neglect prevention activities. 202.EligibilitySection 202 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116a) is amended—
 (1)in paragraph (1)— (A)in subparagraph (A)—
 (i)by inserting , taking into consideration the capacity and expertise of eligible entities, after Governor of the State; and (ii)by inserting statewide and local networks of before community-based;
 (B)in subparagraph (B)— (i)by striking who are consumers and inserting who are or who have been consumers;
 (ii)by striking applicant agency and inserting lead entity; and (iii)by adding and after the semicolon;
 (C)in subparagraph (C)— (i)by inserting local, after State,; and
 (ii)by striking ; and and inserting a semicolon; and (D)by striking subparagraph (D);
 (2)in paragraph (2)— (A)in subparagraph (A), by striking composed of and all that follows through children with disabilities and inserting carried out by local, collaborative, and public-private partnerships; and
 (B)in subparagraph (C), by inserting local, after State,; and (3)in paragraph (3)—
 (A)in subparagraph (A), by striking parental participation in the development, operation, and oversight of the and inserting the meaningful involvement of parents in the development, operation, evaluation, and oversight of the State and local efforts to support;
 (B)in subparagraph (B)— (i)by inserting relevant before State and community-based; and
 (ii)by striking the community-based and inserting community-based; (C)in subparagraph (C)—
 (i)by striking community-based and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect and inserting local programs; and
 (ii)by striking ; and and inserting a semicolon; (D)in subparagraph (D)—
 (i)by striking , parents with disabilities, and inserting or parents with disabilities, and members of underserved or overrepresented groups in the child welfare system,; and
 (ii)by striking the period and inserting ; and; and (E)by adding at the end the following:
						
 (E)will take into consideration barriers to access to community-based and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect, including for populations described in section 204(7)(A)(iii) and gaps in unmet need identified in the inventory described in section 204(3) when distributing funds to local programs for use in accordance with section 205(a)..
 203.Amount of grantSection 203 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116b) is amended— (1)in subsection (a), by adding at the end the following: In any fiscal year for which the amount appropriated under section 209 exceeds the amount appropriated under such section for fiscal year 2019 by more than $2,000,000, the Secretary may increase the reservation described in this subsection to up to 5 percent of the amount appropriated under section 210 for the fiscal year for the purpose described in the preceding sentence.; and
 (2)in subsection (b)(1)(A), by striking $175,000 and inserting $200,000. 204.ApplicationSection 204 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116d) is amended—
 (1)in the matter preceding paragraph (1), by striking the State and inserting the lead entity; (2)in paragraph (1), by striking which meets the requirements of section 202;
 (3)in paragraph (2), by striking community-based child abuse and neglect prevention programs and inserting such services; (4)in paragraph (3), by inserting designed to strengthen and support families after programs and activities;
 (5)in paragraph (5), by striking start up and inserting start-up; (6)by amending paragraph (6) to read as follows:
					
 (6)a description of the lead entity's capacity to ensure the meaningful involvement of family advocates, kinship caregivers, adult former victims of child abuse or neglect, and parents who are, or who have been, consumers of preventive supports, in the planning, implementation, and evaluation of the programs and policy decisions;;
 (7)by amending paragraph (7) to read as follows:  (7)a description of the criteria that the lead entity will use to—
 (A)select and fund local programs, and how the lead entity will take into consideration the local program's ability to—
 (i)collaborate across a broad range of services and initiatives and engage in long-term and strategic planning for, community-based and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect;
 (ii)meaningfully involve parents in the development, implementation, oversight, and evaluation of services; and
 (iii)reduce barriers to access to community-based and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect, including for diverse, underserved, and at-risk populations; or
 (B)develop or provide community-based and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect, and provide a description of how such activities are evidence-based or evidence-informed;;
 (8)in paragraph (8)— (A)by striking entity and the community-based and prevention-focused programs designed to strengthen and support families to prevent child abuse and neglect and inserting lead entity and local programs;
 (B)by striking homeless families and those at risk of homelessness, unaccompanied homeless youth and inserting victims of domestic violence, homeless families and those at risk of homelessness, families experiencing trauma; and
 (C)by inserting , including underserved or overrepresented groups in the child welfare system before the semicolon; (9)in paragraph (9), by striking community-based and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect and inserting local programs;
 (10)in paragraph (10), by striking applicant entity's activities and those of the network and its members (where appropriate) will be evaluated and inserting lead entity's activities and local programs will be evaluated, including in accordance with section 206;
 (11)in paragraph (11)— (A)by striking applicant entity and inserting lead entity; and
 (B)by inserting , including how the lead entity will promote and consider improving access among diverse, underserved, and at-risk populations before the semicolon; and
 (12)in paragraph (12), by striking applicant entity and inserting lead entity. 205.Local program requirementsSection 205 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116e) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1)—
 (i)by striking Grants made and inserting Grants or contracts made by the lead entity; and (ii)by striking that— and inserting , which may include—;
 (B)by amending paragraph (1) to read as follows:  (1)assessing community assets and needs through a planning process that—
 (A)involves other community-based organizations or agencies that have already performed a needs assessment;
 (B)includes the meaningful involvement of parents; and (C)uses information and expertise from local public agencies, local nonprofit organizations, and private sector representatives in meaningful roles;;
 (C)in paragraph (2), by striking develop and inserting developing; (D)in paragraph (3)—
 (i)in subparagraph (A)— (I)in the matter preceding clause (i), by striking provide for and inserting providing; and
 (II)in clause (i), by striking mutual support and and inserting which may include programs and services that improve knowledge of healthy child development, parental resilience, mutual support, and; and
 (ii)in subparagraph (B)— (I)in the matter preceding clause (i), by striking provide access to optional services and inserting connecting individuals and families to additional services;
 (II)in clause (ii), by striking and intervention and inserting , such as Head Start, including early Head Start, and early intervention; (III)by redesignating clauses (iii) through (ix) as clauses (iv) through (x), respectively;
 (IV)by inserting after clause (ii) the following:  (iii)nutrition programs, which may include the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786) and the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);;
 (V)in clause (vi), as so redesignated, by striking services, such as academic tutoring, literacy training, and General Educational Degree services and inserting and workforce development programs, including adult education and literacy training and academic tutoring; and
 (VI)in clause (x), as so redesignated, by striking service programs that provide services and treatment to children and their non-abusing caregivers and inserting services; (E)in paragraph (4)—
 (i)by striking develop leadership roles for the and inserting developing and maintaining; (ii)by inserting , and, as applicable, kinship caregivers, after parents; and
 (iii)by striking the programs and inserting programs; (F)in paragraph (5), by striking provide and inserting providing; and
 (G)in paragraph (6), by striking participate and inserting participating; and (2)in subsection (b), by striking programs.. and inserting programs..
 206.Performance measuresSection 206 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116f) is amended— (1)in paragraph (2), by striking optional services as described in section 202 and inserting additional services as described in section 205(a)(3)(B);
 (2)in paragraph (3), by striking section 205(3) and inserting section 204; (3)in paragraph (5), by striking used the services of and inserting participated in;
 (4)in paragraph (6), by striking community level and inserting local level; (5)in paragraph (7), by striking ; and and inserting a semicolon;
 (6)by redesignating paragraph (8) as paragraph (9); (7)by inserting after paragraph (7) the following:
					
 (8)shall describe the percentage of total funding provided to the State under section 203 that supports evidence-based and evidence-informed community-based and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect; and; and
 (8)in paragraph (9), as so redesignated, by striking continued leadership and inserting meaningful involvement. 207.DefinitionsSection 208(2) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116h(2)) is amended—
 (1)in the paragraph heading, by inserting designed to strengthen and support families after activities; (2)by striking respite care programs and inserting respite care services;
 (3)by inserting for parents and children after mutual support programs; and (4)by striking or respond to.
 208.Authorization of appropriationsSection 209 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116i) is amended to read as follows:
				
 209.Authorization of appropriationsThere are authorized to be appropriated to carry out this title such sums as may be necessary for each of fiscal years 2021 through 2026..
			IIIMiscellaneous provisions
 301.Technical amendmentsThe Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.) is amended— (1)in section 3, by amending paragraph (5) to read as follows:
					
 (5)the terms Indian, Indian Tribe, and Tribal organization have the meanings given the terms Indian, Indian tribe, and tribal organization, respectively, in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b);;
 (2)by striking tribe each place such term appears (other than section 3(5)) and inserting Tribe; and (3)by striking tribal each place such term appears (other than section 3(5)) and inserting Tribal.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the CAPTA Reauthorization Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. General definitions.Sec. 4. Technical amendments.TITLE I—General programSec. 101. Interagency work group on child abuse and neglect.Sec. 102. National clearinghouse for information relating to child abuse.Sec. 103. Research and assistance activities.Sec. 104. Grants to States, Indian Tribes or Tribal organizations, and public or private agencies
			 and organizations.Sec. 105. Grants to States for child abuse or neglect prevention and treatment programs.Sec. 106. Grants to States for programs relating to the investigation and prosecution of child
			 abuse and neglect cases.Sec. 107. Miscellaneous requirements relating to assistance.Sec. 108. Reports.Sec. 109. Authorization of appropriations.TITLE II—Community-based grants for the prevention of child abuse and neglectSec. 201. Purpose and authority.Sec. 202. Eligibility.Sec. 203. Amount of grant.Sec. 204. Application.Sec. 205. Local program requirements.Sec. 206. Performance measures.Sec. 207. Definitions.Sec. 208. Authorization of appropriations.TITLE III—Adoption OpportunitiesSec. 301. Congressional findings and declaration of purpose.Sec. 302. Information and services.Sec. 303. Reports.Sec. 304. Authorization of appropriations.TITLE IV—Family violence prevention and servicesSec. 401. Purpose.Sec. 402. Definitions.Sec. 403. Authorization of appropriations.Sec. 404. Authority of Secretary.Sec. 405. Formula grants to States.Sec. 406. State application.Sec. 407. Subgrants and uses of funds.Sec. 408. Grants for Indian Tribes.Sec. 409. National resource centers and training and technical assistance.Sec. 410. Grants to State Domestic Violence Coalitions.Sec. 411. Grants to Tribal Domestic Violence Coalitions.Sec. 412. Specialized services for abused parents and their children.Sec. 413. National domestic violence hotline grant.Sec. 414. Domestic violence prevention enhancement and leadership through alliances.Sec. 415. Grants to enhance services for underserved communities.
 2.FindingsSection 2 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note) is amended— (1)in paragraph (1), by striking 2008, approximately 772,000 and inserting 2017, approximately 674,000;
 (2)in paragraph (2)— (A)in subparagraph (A)—
 (i)by striking close to 1/3 and inserting 75 percent; and (ii)by striking 2008 and inserting 2017; and
 (B)by amending subparagraph (B) to read as follows:  (B)investigations have determined that approximately 75 percent of children who were victims of maltreatment in fiscal year 2017 suffered neglect, 18 percent suffered physical abuse, and 9 percent suffered sexual abuse;;
 (3)in paragraph (3)— (A)in subparagraph (B), by striking 2008, an estimated 1,740 and inserting 2017, an estimated 1,720; and
 (B)by amending subparagraph (C) to read as follows:  (C)in fiscal year 2017, children younger than 1 year old comprised nearly one half of child maltreatment fatalities and 72 percent of child maltreatment fatalities were younger than 3 years of age;;
 (4)in paragraph (4)(B)— (A)by striking 37 and inserting 40; and
 (B)by striking 2008 and inserting 2017; (5)in paragraph (5), by striking , American Indian children, Alaska Native children, and children of multiple races and ethnicities and inserting and Indian children, including Alaska Native children,;
 (6)in paragraph (6)— (A)in subparagraph (A), by inserting to strengthen families before the semicolon; and
 (B)in subparagraph (C), by striking neighborhood and inserting community; (7)in paragraph (11), by inserting trauma-informed, after comprehensive,; and
 (8)in paragraph (15)— (A)in subparagraph (D), by striking implementing community plans and inserting supporting community-based programs to strengthen and support families in order to prevent child abuse and neglect; and
 (B)by amending subparagraph (E) to read as follows:  (E)improving professional, paraprofessional, and volunteer resources to strengthen the child welfare workforce; and. 
 3.General definitionsSection 3 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note) is amended— (1)in paragraph (7), by striking ; and and inserting a semicolon;
 (2)in paragraph (8), by striking the period and inserting ; and; and (3)by adding at the end the following:
				
 (9)the term underserved or overrepresented groups in the child welfare system includes youth that enter the child welfare system following family rejection, parental abandonment, sexual abuse or sexual exploitation, or unaccompanied homelessness.. 
 4.Technical amendmentsThe Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.) is amended— (1)in section 3 (42 U.S.C. 5101 note), by amending paragraph (5) to read as follows:
				
 (5)the terms Indian, Indian Tribe, and Tribal organization have the meanings given the terms Indian, Indian tribe, and tribal organization, respectively, in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304);;
 (2)by striking tribe each place such term appears (other than section 3(5)) and inserting Tribe; and (3)by striking tribal each place such term appears (other than section 3(5)) and inserting Tribal.
			IGeneral program
 101.Interagency work group on child abuse and neglectSection 102 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5102) is amended to read as follows:
				
					102.Interagency work group on child abuse and neglect
 (a)EstablishmentThe Secretary may continue the work group known as the Interagency Work Group on Child Abuse and Neglect (referred to in this section as the Work Group).
 (b)CompositionThe Work Group shall be comprised of representatives from Federal agencies with responsibility for child abuse and neglect related programs and activities.
 (c)DutiesThe Work Group shall— (1)coordinate Federal efforts and activities with respect to child abuse and neglect prevention and treatment;
 (2)serve as a forum that convenes relevant Federal agencies to communicate and exchange ideas concerning child abuse and neglect related programs and activities; and
 (3)further coordinate Federal efforts and activities to maximize resources to address child abuse and neglect in areas of critical needs for the field, such as improving research, focusing on prevention, and addressing the links between child abuse and neglect and domestic violence..
 102.National clearinghouse for information relating to child abuseSection 103 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5104) is amended— (1)in subsection (b)—
 (A)in paragraph (1), by striking effective programs and inserting evidence-based and evidence-informed programs; (B)by redesignating paragraphs (4) through (9) as paragraphs (5) through (10), respectively;
 (C)by inserting after paragraph (3) the following:  (4)maintain and disseminate information on best practices to support children being cared for by relative caregivers, including such children whose living arrangements with relative caregivers occurred without the involvement of a child welfare agency;;
 (D)in paragraph (5), as so redesignated, by inserting , including efforts to prevent child abuse and neglect before the semicolon; (E)in paragraph (7), as so redesignated—
 (i)in subparagraph (A), by striking the semicolon and inserting , including among at-risk populations, such as young parents, parents with young children, and parents who are adult former victims of domestic violence or child abuse or neglect; and;
 (ii)by striking subparagraph (B); (iii)by redesignating subparagraph (C) as subparagraph (B); and
 (iv)in subparagraph (B), as so redesignated, by striking abuse and inserting use disorder; (F)in paragraph (8), as so redesignated—
 (i)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; (ii)by inserting after subparagraph (A) the following:
							
 (B)best practices in child protection workforce development and retention;; and (iii)in subparagraph (C), as so redesignated, by striking mitigate psychological and inserting prevent and mitigate the effects of; and
 (G)in subparagraph (B) of paragraph (9), as so redesignated, by striking abuse and inserting use disorder; and (2)in subsection (c)—
 (A)in the heading, by inserting ; data collection and analysis after resources; (B)in paragraph (1)(C)—
 (i)in clause (ii), by striking the semicolon and inserting “, including—  (I)the number of child fatalities, and (as applicable and practicable) near fatalities, due to child abuse and neglect reported by various sources, including information from the State child welfare agency and from the State child death review program or any other source that compiles State data, including vital statistics death records, State and local medical examiner and coroner office records, and uniform crime reports from local law enforcement; and
 (II)data, to the extent practicable, about the circumstances under which a child fatality, or (as applicable and practicable) near fatality, occurred due to child abuse and neglect, including the cause of the death listed on the death certificate in the case of a child fatality, whether the child was referred to the State child welfare agency, the child's placement at the time (as applicable), the determination made by the child welfare agency (as applicable), and any known previous maltreatment of children by the perpetrator;; and
 (ii)in clause (iv), by striking substance abuse and inserting substance use disorder; and (C)in subparagraph (F), by striking abused and neglected children and inserting victims of child abuse or neglect.
 103.Research and assistance activitiesSection 104 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5105) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)in the heading, by striking Topics and inserting In general;
 (ii)in the matter preceding subparagraph (A)— (I)by striking consultation with other Federal agencies and and inserting coordination with applicable Federal agencies and in consultation with; and
 (II)by inserting , including information on primary prevention of child abuse and neglect, before and to improve; (iii)by striking subparagraphs (C), (E), (I), (J), and (N);
 (iv)by redesignating subparagraphs (D), (F), (G), (H), (K), (L), and (M) as subparagraphs (F) through (L), respectively;
 (v)by inserting after subparagraph (B) the following:  (C)evidence-based and evidence-informed programs to prevent child abuse and neglect in families that have not had contact with the child welfare system;
 (D)best practices in recruiting, training, and retaining a child protection workforce that addresses identified needs;
 (E)options for updating technology of outdated devices and data systems to improve communication, including facilitating timely information sharing, between systems that are designed to serve children and families;;
 (vi)in subparagraph (G), as so redesignated, by striking and the juvenile justice system that improve the delivery of services and treatment, including methods and inserting , the juvenile justice system, and other relevant agencies engaged with children and families that improve the delivery of services and treatment, including related to domestic violence or mental health and substance use disorders,;
 (vii)in subparagraph (L), as so redesignated— (I)by inserting underserved or overrepresented groups in the child welfare system or after facing; and
 (II)by striking Indian tribes and Native Hawaiian and inserting such; (viii)by inserting after subparagraph (L), as so redesignated, the following:
							
 (M)methods to address geographic, racial, and cultural disparities in the child welfare system, including a focus on access to services;; and
 (ix)by redesignating subparagraph (O) as subparagraph (N); and (B)in paragraph (2), by striking paragraph (1)(O) and inserting paragraph (1)(N) and analyses based on data from previous years of surveys of national incidence under this Act;
 (C)in paragraph (3)— (i)by striking of 2010 and inserting of 2019;
 (ii)by striking Education and the Workforce and inserting Education and Labor; and (iii)by striking that contains the results of the research conducted under paragraph (2). and inserting “that—
							
 (A)identifies the research priorities under paragraph (4) and the process for determining such priorities;
 (B)contains a summary of the research supported pursuant to paragraph (1); (C)contains the results of the research conducted under paragraph (2); and
 (D)describes how the Secretary will continue to improve the accuracy of information on the national incidence on child abuse and neglect specified in paragraph (2).;
 (D)in subparagraph (B) of the first paragraph (4) (relating to priorities)— (i)by striking 1 years and inserting 1 year; and
 (ii)by inserting , at least 30 days prior to publishing the final priorities, after subparagraph (A); and (E)by striking the second paragraph (4) (relating to a study on shaken baby syndrome), as added by section 113(a)(5) of the CAPTA Reauthorization Act of 2010 (Public Law 111–320);
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)by inserting or underserved or overrepresented groups in the child welfare system after children with disabilities ; and (ii)by striking substance abuse and inserting substance use disorder;
 (B)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; (C)by inserting after paragraph (1) the following:
						
 (2)ContentThe technical assistance under paragraph (1) shall be designed to, as applicable— (A)promote best practices for addressing child abuse and neglect in families with complex needs, such as families who have experienced domestic violence, substance use disorders, and adverse childhood experiences;
 (B)provide training for child protection workers in trauma-informed practices and supports that prevent and mitigate the effects of trauma for infants, children, youth, and adults;
 (C)reduce geographic, racial, and cultural disparities in child protection systems, which may include engaging law enforcement, education, and health systems, and other systems;
 (D)leverage community-based resources to prevent child abuse and neglect, including resources regarding health (including mental health and substance use disorder), housing, parent support, financial assistance, early childhood education and care, and education services, and other services to assist families;
 (E)provide other technical assistance, as determined by the Secretary in consultation with such State and local public and private agencies and community-based organizations as the Secretary determines appropriate; and
 (F)promote best practices for maximizing coordination and communication between State and local child welfare agencies and relevant health care entities, consistent with all applicable Federal and State privacy laws.;
 (D)in subparagraph (B) of paragraph (3), as so redesignated, by striking mitigate psychological and inserting prevent and mitigate the effects of; and (E)in subparagraph (B) of paragraph (4), as so redesignated—
 (i)by striking substance abuse and inserting substance use disorder; and (ii)by striking and domestic violence services personnel and inserting domestic violence services personnel, and personnel from relevant youth-serving and religious organizations,;
 (3)in subsection (c)(3), by inserting , which may include applications related to research on primary prevention of child abuse and neglect before the period; and
 (4)by striking subsection (e). 104.Grants to States, Indian Tribes or Tribal organizations, and public or private agencies and organizationsSection 105 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106) is amended to read as follows:
				
					105.Grants to States, Indian Tribes or Tribal organizations, and public or private agencies and
			 organizations
 (a)Authority to award grants or enter into contractsThe Secretary may award grants, and enter into contracts, for programs and projects in accordance with this section, for any of the following purposes:
 (1)Capacity building, in order to create coordinated, inclusive, and collaborative systems that have statewide, local, or community-based impact in preventing, reducing, and treating child abuse and neglect.
 (2)Innovation, through time-limited, field-initiated demonstration projects that further the understanding of the field to reduce child abuse and neglect.
 (3)Plans of safe care grants to improve and coordinate State responses to ensure the safety, permanency, and well-being of infants affected by substance use.
							(b)Capacity building grant program
 (1)In generalThe Secretary may award grants or contracts to an eligible entity that is a State or local agency, Indian Tribe or Tribal organization, a nonprofit entity, or a consortium of such entities.
 (2)ApplicationsTo be eligible to receive a grant or contract under this subsection, an entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (3)Uses of fundsAn eligible entity receiving a grant or contract under this subsection shall use the grant funds to better align and coordinate community-based, local, or State activities to strengthen families and prevent child abuse and neglect, by—
 (A)training professionals in prevention, identification, and treatment of child abuse and neglect, which may include—
 (i)training of professional and paraprofessional personnel in the fields of health care, medicine, law enforcement, judiciary, social work and child protection, education, early childhood care and education, and other relevant fields, or individuals such as court appointed special advocates (CASAs) and guardians ad litem, who are engaged in, or intend to work in, the field of prevention, identification, and treatment of child abuse and neglect, including training on the links between child abuse and neglect and domestic violence and approaches to working with families with substance use disorder;
 (ii)training on evidence-based and evidence-informed programs to improve child abuse and neglect reporting by adults, with a focus on adults who work with children in a professional or volunteer capacity, which may include those in a leadership role within such organizations, including on recognizing and responding to child sexual abuse;
 (iii)training of personnel in best practices to meet the unique needs and development of special populations of children, including those with disabilities, and children under the age of 3, including training on promoting interagency collaboration;
 (iv)improving the training of supervisory child welfare workers on best practices for recruiting, selecting, and retaining personnel;
 (v)enabling State child welfare and child protection agencies to coordinate the provision of services with State and local health care agencies, substance use disorder prevention and treatment agencies, mental health agencies, other public and private welfare agencies, and agencies that provide early intervention services to promote child safety, permanence, and family stability, which may include training on improving coordination between agencies to meet health evaluation and treatment needs of children who have been victims of substantiated cases of child abuse or neglect;
 (vi)training of personnel in best practices relating to the provision of differential response; or (vii)training for child welfare professionals to reduce and prevent discrimination (including training related to implicit biases) in the provision of child protection and child welfare services related to child abuse and neglect;
 (B)enhancing systems coordination and triage procedures, including information systems, for responding to reports of child abuse and neglect, which include programs of collaborative partnerships between the State child protective services agency, community social service agencies and community-based family support programs, law enforcement agencies and legal systems, developmental disability agencies, substance use disorder treatment agencies, health care entities, domestic violence prevention entities, mental health service entities, schools, places of worship, and other community-based agencies, such as children's advocacy centers, in accordance with all applicable Federal and State privacy laws, to allow for the establishment or improvement of a coordinated triage system; or
 (C)building coordinated community-level systems of support for children, parents, and families through prevention services in order to strengthen families and connect families to the services and supports relevant to their diverse needs and interests, including needs related to substance use disorder prevention.
								(c)Field-initiated innovation grant program
 (1)In generalThe Secretary may award grants to entities that are States or local agencies, Indian Tribes or Tribal organizations, or public or private agencies or organizations (or combinations of such entities) for field-initiated demonstration projects of up to 5 years that advance innovative approaches to prevent, reduce, or treat child abuse and neglect.
 (2)ApplicationsTo be eligible to receive a grant under this subsection, an entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including a rigorous methodological approach to the evaluation of the grant.
 (3)Use of fundsAn entity that receives a grant under this subsection shall use the funds made available through the grant to carry out or bring to scale promising, evidence-informed, or evidence-based activities to prevent, treat, or reduce child abuse and neglect that shall include one or more of the following:
 (A)Multidisciplinary systems of care to strengthen families and prevent child abuse and neglect, and primary prevention programs or strategies aimed at reducing the prevalence of child abuse and neglect.
 (B)Projects for the development of new research-based strategies for risk and safety assessments and ongoing evaluation and reassessment of performance and accuracy of existing risk and safety assessment tools, including to improve practices utilized by child protective services agencies, which may include activities to reduce and prevent bias in such practices.
 (C)Projects that involve research-based strategies for innovative training for mandated child abuse and neglect reporters, which may include training that is specific to the mandated individual’s profession or role when working with children.
 (D)Projects to improve awareness of child welfare professionals and volunteers in the child welfare system and the public about—
 (i)child abuse or neglect under State law; (ii)the responsibilities of individuals required to report suspected and known incidents of child abuse or neglect under State law, as applicable; and
 (iii)the resources available to help prevent child abuse and neglect. (E)Programs that promote safe, trauma-informed, and family-friendly physical environments for visitation and exchange—
 (i)for court-ordered, supervised visitation between children and abusing parents; and (ii)to facilitate the safe exchange of children for visits with noncustodial parents in cases of domestic violence.
 (F)Innovative programs, activities, and services that are aligned with the research priorities identified under section 104(a)(4).
 (G)Projects to improve implementation of best practices to assist medical professionals in identifying, assessing, and responding to potential abuse in infants, including regarding referrals to child protective services as appropriate and identifying injuries indicative of potential abuse in infants, and to assess the outcomes of such best practices.
 (H)Projects to establish or implement evidence-based or evidence-informed child sexual abuse awareness and prevention programs for parents, guardians, and professionals, including on recognizing and safely reporting such abuse.
 (I)Projects to improve the quality of data that child welfare agencies and State child death review programs collect on child fatalities, and (as applicable and practicable) near fatalities, due to child abuse and neglect, including through data system improvements, cross-agency collaboration and data sharing, and related program evaluation activities, in a manner that, at a minimum, protects personal privacy to the extent required by applicable Federal and State privacy laws.
								(d)Grants to States to improve and coordinate their response to ensure the safety, permanency, and
			 well-being of infants affected by substance use
 (1)Program authorizedThe Secretary is authorized to make grants to States for the purpose of assisting child welfare agencies, social services agencies, substance use disorder treatment agencies, hospitals with labor and delivery units, medical staff, public health and mental health agencies, and maternal and child health agencies to facilitate collaboration in developing, updating, implementing, and monitoring plans of safe care described in section 106(b)(2)(B)(iii). Section 112(a)(2) shall not apply to the program authorized under this paragraph.
							(2)Distribution of funds
 (A)ReservationsOf the amounts made available to carry out paragraph (1), the Secretary shall reserve— (i)no more than 3 percent for the purposes described in paragraph (7); and
 (ii)up to 3 percent for grants to Indian Tribes and Tribal organizations to address the needs of infants born with, and identified as being affected by, substance abuse or withdrawal symptoms resulting from prenatal drug exposure or a fetal alcohol spectrum disorder and their families or caregivers, which, to the extent practicable, shall be consistent with the uses of funds described under paragraph (4).
 (B)Allotments to States and territoriesThe Secretary shall allot the amount made available to carry out paragraph (1) that remains after application of subparagraph (A) to each State that applies for such a grant, in an amount equal to the sum of—
 (i)$500,000; and (ii)an amount that bears the same relationship to any funds made available to carry out paragraph (1) and remaining after application of subparagraph (A), as the number of live births in the State in the previous calendar year bears to the number of live births in all States in such year.
 (C)Ratable reductionIf the amount made available to carry out paragraph (1) is insufficient to satisfy the requirements of subparagraph (B), the Secretary shall ratably reduce each allotment to a State.
 (3)ApplicationA State desiring a grant under this subsection shall submit an application to the Secretary at such time and in such manner as the Secretary may require. Such application shall include—
 (A)a description of— (i)the impact of substance use disorder in such State, including with respect to the substance or class of substances with the highest incidence of abuse in the previous year in such State, including—
 (I)the prevalence of substance use disorder in such State; (II)the aggregate rate of births in the State of infants affected by substance abuse or withdrawal symptoms or a fetal alcohol spectrum disorder (as determined by hospitals, insurance claims, claims submitted to the State Medicaid program, or other records), if available and to the extent practicable; and
 (III)the number of infants identified, for whom a plan of safe care was developed, and for whom a referral was made for appropriate services, as reported under section 106(d)(18);
 (ii)the challenges the State faces in developing, implementing, and monitoring plans of safe care in accordance with section 106(b)(2)(B)(iii);
 (iii)the State’s lead agency for the grant program and how that agency will coordinate with relevant State entities and programs, including the child welfare agency, the State substance abuse agency, hospitals with labor and delivery units, health care providers, the public health and mental health agencies, programs funded by the Substance Abuse and Mental Health Services Administration that provide substance use disorder treatment for women, the State Medicaid program, the State agency administering the block grant program under title V of the Social Security Act (42 U.S.C. 701 et seq.), the State agency administering the programs funded under part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.), the maternal, infant, and early childhood home visiting program under section 511 of the Social Security Act (42 U.S.C. 711), the State judicial system, and other agencies, as determined by the Secretary, and Indian Tribes and Tribal organizations, as appropriate, to develop the application under this paragraph, implement the activities under paragraph (4), and develop reports under paragraph (5);
 (iv)how the State will monitor local development and implementation of plans of safe care, in accordance with section 106(b)(2)(B)(iii)(II), including how the State will monitor to ensure plans of safe care address differences between substance use disorder and medically supervised substance use, including for the treatment of a substance use disorder;
 (v)if applicable, how the State plans to utilize funding authorized under part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.) to assist in carrying out any plan of safe care, including such funding authorized under section 471(e) of such Act (as in effect on October 1, 2018) for mental health and substance abuse prevention and treatment services and in-home parent skill-based programs and funding authorized under such section 472(j) (as in effect on October 1, 2018) for children with a parent in a licensed residential family-based treatment facility for substance abuse; and
 (vi)an assessment of the treatment and other services and programs available in the State to effectively carry out any plan of safe care developed, including identification of needed treatment, and other services and programs to ensure the well-being of young children and their families affected by substance use disorder, such as programs carried out under part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.) and comprehensive early childhood development services and programs such as Head Start programs;
 (B)a description of how the State plans to use funds for activities described in paragraph (4) for the purposes of ensuring State compliance with requirements under clauses (ii) and (iii) of section 106(b)(2)(B); and
 (C)an assurance that the State will comply with requirements to refer a child identified as substance-exposed to early intervention services as required pursuant to a grant under part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.).
 (4)Uses of fundsFunds awarded to a State under this subsection may be used for the following activities, which may be carried out by the State directly, or through grants or subgrants, contracts, or cooperative agreements:
 (A)Improving State and local systems with respect to the development and implementation of plans of safe care, which—
 (i)shall include parent and caregiver engagement, as required under section 106(b)(2)(B)(iii)(I), regarding available treatment and service options, which may include resources available for pregnant, perinatal, and postnatal women; and
 (ii)may include activities such as— (I)developing policies, procedures, or protocols for the administration or development of evidence-based and validated screening tools for infants who may be affected by substance use withdrawal symptoms or a fetal alcohol spectrum disorder and pregnant, perinatal, and postnatal women whose infants may be affected by substance use withdrawal symptoms or a fetal alcohol spectrum disorder;
 (II)improving assessments used to determine the needs of the infant and family; (III)improving ongoing case management services;
 (IV)improving access to treatment services, which may be prior to the pregnant woman’s delivery date; and
 (V)keeping families safely together when it is in the best interest of the child. (B)Developing policies, procedures, or protocols in consultation and coordination with health professionals, public and private health facilities, and substance use disorder treatment agencies to ensure that—
 (i)appropriate notification to child protective services is made in a timely manner, as required under section 106(b)(2)(B)(ii);
 (ii)a plan of safe care is in place, in accordance with section 106(b)(2)(B)(iii), before the infant is discharged from the birth or health care facility; and
 (iii)such health professionals and related agency professionals are trained on how to follow such protocols and are aware of the supports that may be provided under a plan of safe care.
 (C)Training health professionals and health system leaders, child welfare workers, substance use disorder treatment agencies, and other related professionals such as home visiting agency staff and law enforcement in relevant topics including—
 (i)State mandatory reporting laws established under section 106(b)(2)(B)(i) and the referral and process requirements for notification to child protective services when child abuse or neglect reporting is not mandated;
 (ii)the co-occurrence of pregnancy and substance use disorder, and implications of prenatal exposure; (iii)the clinical guidance about treating substance use disorder in pregnant and postpartum women;
 (iv)appropriate screening and interventions for infants affected by substance use disorder, withdrawal symptoms, or a fetal alcohol spectrum disorder and the requirements under section 106(b)(2)(B)(iii); and
 (v)appropriate multigenerational strategies to address the mental health needs of the parent and child together.
 (D)Establishing partnerships, agreements, or memoranda of understanding between the lead agency and other entities (including health professionals, health facilities, child welfare professionals, juvenile and family court judges, substance use and mental disorder treatment programs, early childhood education programs, maternal and child health and early intervention professionals (including home visiting providers), peer-to-peer recovery programs such as parent mentoring programs, and housing agencies) to facilitate the implementation of, and compliance with, section 106(b)(2) and subparagraph (B) of this paragraph, in areas which may include—
 (i)developing a comprehensive, multi-disciplinary assessment and intervention process for infants, pregnant women, and their families who are affected by substance use disorder, withdrawal symptoms, or a fetal alcohol spectrum disorder, that includes meaningful engagement with and takes into account the unique needs of each family and addresses differences between medically supervised substance use, including for the treatment of substance use disorder, and substance use disorder;
 (ii)ensuring that treatment approaches for serving infants, pregnant women, and perinatal and postnatal women whose infants may be affected by substance use, withdrawal symptoms, or a fetal alcohol spectrum disorder, are designed to, where appropriate, keep infants with their mothers during both inpatient and outpatient treatment; and
 (iii)increasing access to all evidence-based medication-assisted treatment approved by the Food and Drug Administration, behavioral therapy, and counseling services for the treatment of substance use disorders, as appropriate.
 (E)Developing and updating systems of technology for improved data collection and monitoring under section 106(b)(2)(B)(iii), including existing electronic medical records, to measure the outcomes achieved through the plans of safe care, including monitoring systems to meet the requirements of this Act and submission of performance measures.
 (5)ReportingEach State that receives funds under this subsection, for each year such funds are received, shall submit a report to the Secretary, disaggregated by geographic location, economic status, and major racial and ethnic groups, except that such disaggregation shall not be required if the results would reveal personally identifiable information on, with respect to infants identified under section 106(b)(2)(B)(ii)—
 (A)the number who experienced removal associated with parental substance use; (B)the number who experienced removal and subsequently are reunified with parents, and the length of time between such removal and reunification;
 (C)the number who are referred to community providers without a child protection case; (D)the number who receive services while in the care of their birth parents;
 (E)the number who receive post-reunification services within 1 year after a reunification has occurred; and
 (F)the number who experienced a return to out-of-home care within 1 year after reunification. (6)Secretary’s report to CongressThe Secretary shall submit an annual report to the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate and the Committee on Education and Labor and the Committee on Appropriations of the House of Representatives that includes the information described in paragraph (5) and recommendations or observations on the challenges, successes, and lessons derived from implementation of the grant program.
 (7)Assisting States’ implementationThe Secretary shall use the amount reserved under paragraph (2)(A)(i) to provide written guidance and technical assistance to support States in complying with and implementing this subsection, which shall include—
 (A)technical assistance, including programs of in-depth technical assistance, to additional States, territories, and Indian Tribes and Tribal organizations in accordance with the substance-exposed infant initiative developed by the National Center on Substance Abuse and Child Welfare;
 (B)guidance on the requirements of this Act with respect to infants born with, and identified as being affected by, substance use or withdrawal symptoms or fetal alcohol spectrum disorder, as described in clauses (ii) and (iii) of section 106(b)(2)(B), including by—
 (i)enhancing States’ understanding of requirements and flexibilities under this Act, including by clarifying key terms;
 (ii)addressing State-identified challenges with developing, implementing, and monitoring plans of safe care, including those reported under paragraph (3)(A)(ii);
 (iii)disseminating best practices on implementation of plans of safe care, on such topics as differential response, collaboration and coordination, and identification and delivery of services for different populations, while recognizing needs of different populations and varying community approaches across States; and
 (iv)helping States improve the long-term safety and well-being of young children and their families; (C)supporting State efforts to develop information technology systems to manage plans of safe care; and
 (D)preparing the Secretary’s report to Congress described in paragraph (6). (8)SunsetThe authority under this subsection shall sunset on September 30, 2023.
 (e)EvaluationIn making grants or entering into contracts for projects under this section, the Secretary shall require all such projects to report on the outcomes of such activities. Funding for such evaluations shall be provided either as a stated percentage of a demonstration grant or as a separate grant or contract entered into by the Secretary for the purpose of evaluating a particular demonstration project or group of projects. In the case of an evaluation performed by the recipient of a grant, the Secretary shall make available technical assistance for the evaluation, where needed, including the use of a rigorous application of scientific evaluation techniques..
 105.Grants to States for child abuse or neglect prevention and treatment programsSection 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1)— (i)by striking subsection (f) and inserting subsection (g); and
 (ii)by striking State in— and inserting State with respect to one or more of the following activities:; (B)by amending paragraph (1) to read as follows:
						
 (1)Maintaining and improving the intake, assessment, screening, and investigation of reports of child abuse or neglect, including support for timely responses to all such reports, with special attention to the provision of rapid responses to such reports involving children under the age of 3, and especially children under the age of 1.;
 (C)in paragraph (2)— (i)in subparagraph (A)—
 (I)by striking creating and and inserting Creating and; and (II)by inserting , which may include such teams used by children’s advocacy centers, after multidisciplinary teams;
 (ii)in subparagraph (B)(ii), by striking the semicolon and inserting a period; (D)by amending paragraph (3) to read as follows:
						
 (3)Implementing and improving case management approaches, including ongoing case monitoring, and delivery of services and treatment provided to children and their families to ensure safety and respond to family needs, that include—
 (A)multidisciplinary approaches to assessing family needs and connecting them with services; (B)organizing treatment teams of community service providers that prevent and treat child abuse and neglect, and improve child well-being;
 (C)case-monitoring that can ensure progress in child well-being; and (D)the use of differential response, including during intake and screening, as appropriate.; 
 (E)by striking paragraphs (4), (5), and (6) and inserting the following:  (4)(A)Developing or enhancing data systems to improve case management coordination and communication between relevant agencies;
 (B)enhancing the general child protective system by developing, improving, and implementing risk and safety assessment tools and protocols, such as tools and protocols that allow for the identification of cases requiring rapid responses, systems of data sharing with law enforcement, including the use of differential response, and activities to reduce and prevent bias;
 (C)developing and updating systems of technology that support the program and track reports of child abuse and neglect from intake through final disposition and allow for interstate and intrastate information exchange; and
 (D)real-time case monitoring for caseworkers at the local agency level, and State agency level, to track assessments, service referrals, follow-up, case reviews, and progress toward case plan goals.
 (5)Developing, strengthening, and facilitating training for professionals and volunteers engaged in the prevention, intervention, and treatment of child abuse and neglect including training on—
 (A)the legal duties of such individuals; (B)personal safety training for case workers;
 (C)early childhood, child, and adolescent development and the impact of child abuse and neglect, including long-term impacts of adverse childhood experiences;
 (D)improving coordination among child protective service agencies and health care agencies, entities providing health care (including mental health and substance use disorder services), and community resources, for purposes of conducting evaluations related to substantiated cases of child abuse or neglect;
 (E)improving screening, forensic diagnosis, and health and developmental evaluations, which may include best practices for periodic reevaluations, as appropriate;
 (F)addressing the unique needs of children with disabilities, including promoting interagency collaboration to address such needs;
 (G)the placement of children with relative caregivers, and the unique needs and strategies as related to children in such placements;
 (H)responsive, family-oriented approaches to prevention, identification, intervention, and treatment of child abuse and neglect;
 (I)ensuring child safety; (J)the links between child abuse and neglect and domestic violence, and approaches to working with families with mental health needs or substance use disorder; or
 (K)coordinating with other services and agencies, as applicable, to address family and child needs, including trauma.;
 (F)by redesignating paragraphs (7) and (8) as paragraphs (6) and (7), respectively; (G)in paragraph (6), as so redesignated—
 (i)by striking improving and inserting Improving; (ii)by striking the skills, qualifications, and availability of individuals providing services to children and families, and the supervisors of such individuals, through the child protection system, including improvements in; and
 (iii)by striking the semicolon and inserting , which may include efforts to address the effects of indirect trauma exposure for child welfare workers.;
 (H)in paragraph (7), as so redesignated— (i)by striking developing, and inserting Developing,; and
 (ii)by striking the semicolon and inserting , which may include improving public awareness and understanding relating to the role and responsibilities of the child protection system and the nature and basis for reporting suspected incidents of child abuse and neglect.; and
 (I)by striking paragraphs (9) through (14) and inserting the following:  (8)Collaborating with other agencies in the community, county, or State and coordinating services to promote a system of care focused on both prevention and treatment, such as by—
 (A)developing and enhancing the capacity of community-based programs to integrate shared leadership strategies between parents and professionals to prevent and treat child abuse and neglect at the community level; or
 (B)supporting and enhancing interagency collaboration between the child protection system, public health agencies, education systems, domestic violence systems, law enforcement, and the juvenile justice system for improved delivery of services and treatment, such as models of co-locating service providers, which may include—
 (i)methods for continuity of treatment plans and services as children transition between systems; (ii)addressing the health needs, including mental health needs, of children identified as victims of child abuse or neglect, including supporting prompt, comprehensive health and developmental evaluations for children who are the subject of substantiated child maltreatment reports; or
 (iii)the provision of services that assist children exposed to domestic violence, and that also support the caregiving role of their nonabusing parents.;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)in subparagraph (A), by striking areas of the child protective services system and inserting ways in which the amounts received under the grant will be used to improve and strengthen the child protective services system through the activities; and
 (ii)by amending subparagraphs (B) and (C) to read as follows:  (B)Duration of planEach State plan shall—
 (i)be submitted not less frequently than every 5 years, in coordination with the State plan submitted under part B of title IV of the Social Security Act; and
 (ii)be periodically reviewed and revised by the State, as necessary to reflect any substantive changes to State law or regulations related to the prevention of child abuse and neglect that may affect the eligibility of the State under this section, or if there are significant changes from the State application in the State’s funding of strategies and programs supported under this section.
 (C)Public commentEach State shall consult widely with public and private organizations in developing the plan, make the plan public by electronic means in an easily accessible format, and provide all interested members of the public at least 30 days to submit comments on the plan.;
 (B)in paragraph (2)— (i)in the matter preceding subparagraph (A)—
 (I)by inserting be developed, as appropriate, in collaboration with the lead entity designated by the State under section 202(1), local programs supported by the lead entity, and families affected by child abuse and neglect, and after shall; and
 (II)by striking achieve the objectives of this title and inserting strengthen families and reduce incidents of and prevent child abuse and neglect; (ii)in subparagraph (A), by inserting and takes into account prevention services across State agencies in order to improve coordination of efforts to prevent and reduce child abuse and neglect before the semicolon;
 (iii)in subparagraph (B)— (I)by amending clause (i) to read as follows:
								
 (i)provisions or procedures for individuals to report known and suspected instances of child abuse and neglect directly to a State child protection agency or to a law enforcement agency, as applicable under State law, including a State law for mandatory reporting by individuals required to report such instances, including, as defined by the State—
 (I)health professionals; (II)school and child care personnel;
 (III)law enforcement officials; and (IV)other individuals, as the applicable State law or statewide program may require;;
 (II)by moving the margins of subclauses (I) and (II) of clause (iii) 2 ems to the right; (III)in clause (vi), by inserting , which may include placements with relative caregivers before the semicolon;
 (IV)by striking clauses (x) and (xx); (V)by redesignating clauses (xi) through (xix) as clauses (x) through (xviii), respectively;
 (VI)in clause (xvi), as so redesignated, by striking clause (xvi) and inserting clause (xv); and (VII)by redesignating clauses (xxi) through (xxv) as clauses (xix) through (xxiii), respectively;
 (iv)in subparagraph (D)— (I)in clause (i), by inserting , and how such services will be strategically coordinated with relevant agencies to provide a continuum of prevention services and be after referrals;
 (II)in clause (ii), by inserting and retention activities after training; (III)in clause (iii), by inserting , including for purposes of making such individuals aware of these requirements before the semicolon;
 (IV)in clause (v)— (aa)by inserting the State’s efforts to improve before policies;
 (bb)by striking substance abuse treatment agencies, and other agencies and inserting substance abuse treatment agencies, other agencies, and kinship navigators; and (cc)by striking ; and and inserting a semicolon;
 (V)in clause (vi), by striking the semicolon and inserting , to improve outcomes for children and families; and; and (VI)by adding at the end the following:
								
 (vii)the State's procedures requiring timely public disclosure of the findings or information about the case of child abuse or neglect that has resulted in a child fatality or near fatality, which shall provide for exceptions to the release of such findings or information in order to ensure the safety and well-being of the child, or when the release of such information would jeopardize a criminal investigation;; and
 (v)by striking the flush text that follows subparagraph (G); and (C)in paragraph (3)—
 (i)in the heading, by striking Limitation and inserting Limitations; (ii)by striking With regard to clauses (vi) and (vii) of paragraph (2)(B) and inserting the following:
							
 (B)Certain identifying informationWith regard to clauses (vi) and (vii) of paragraph (2)(B);  (iii)by inserting before subparagraph (B), as added by clause (ii), the following:
							
 (A)In generalNothing in paragraph (2)(B) shall be construed to limit a State’s authority to determine State policies relating to public access to court proceedings to determine child abuse and neglect, except that such policies shall, at a minimum, ensure the safety and well-being of the child, parents, and families.; and
 (iv)by adding at the end the following:  (C)Mandated reporters in certain StatesWith respect to a State in which State law requires all of the individuals to report known or suspected instances of child abuse and neglect directly to a State child protection agency or to a law enforcement agency, the requirement under paragraph (2)(B)(i) shall not be construed to require the State to define the classes of individuals described in subclauses (I) through (IV) of such paragraph.;
 (3)in subsection (c)— (A)in paragraph (1)—
 (i)in subparagraph (A)— (I)by striking Except as provided in subparagraph (B), each and inserting Each; and
 (II)by striking not less than 3 citizen review panels and inserting at least 1 citizen review panel; and (ii)by amending subparagraph (B) to read as follows:
							
 (B)ExceptionA State may designate a panel for purposes of this subsection, comprised of one or more existing entities established under State or Federal law, such as child fatality panels, or foster care review panels, or State task forces established under section 107, if such entities have the capacity to satisfy the requirements of paragraph (3) and the State ensures that such entities will satisfy such requirements.;
 (B)by striking paragraph (3); (C)by redesignating paragraphs (4) through (6) as paragraphs (3) through (5), respectively;
 (D)in paragraph (4), as so redesignated— (i)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively;
 (ii)in subparagraph (B), as so redesignated, by striking paragraph (4) and inserting paragraph (3); and (iii)by inserting before subparagraph (B), as so redesignated, the following:
							
 (A)shall develop a memorandum of understanding with each panel, clearly outlining the panel’s roles and responsibilities, and identifying any support from the State;; and
 (E)in paragraph (5), as so redesignated— (i)by inserting which may be carried out collectively by a combination of such panels, before on an annual basis;
 (ii)by striking whether or; and (iii)by inserting , which may include providing examples of efforts to implement citizen review panel recommendations before the period at the end of the second sentence;
 (4)in subsection (d)— (A)in paragraph (1), by inserting , disaggregated, where available, by demographic characteristics such as age, sex, race and ethnicity, disability, caregiver risk factors, caregiver relationship, living arrangement, and relation of victim to their perpetrator before the period;
 (B)in paragraph (5), by striking neglect. and inserting “neglect, including—  (A)the number of child fatalities, and (as applicable and practicable) near fatalities, due to child abuse and neglect from separate reporting sources within the State, including information from the State child welfare agency and from the State child death review program that—
 (i)is compiled by the State child welfare agency for submission; and (ii)considers State data, including vital statistics death records, State and local medical examiner and coroner office records, and uniform crime reports from local law enforcement; and
 (B)information, and the sources used to provide such information, about the circumstances under which a child fatality, or (as applicable and practicable) near fatality, occurred due to child abuse and neglect, including the cause of the death listed on the death certificate in the case of a child fatality, whether the child was referred to the State child welfare agency, the child's placement at the time (as applicable), the determination made by the child welfare agency (as applicable), and any known previous maltreatment of children by the perpetrator.;
 (C)in paragraph (13)— (i)by inserting and recommendations after the activities; and
 (ii)by striking subsection (c)(6) and inserting subsection (c)(5); (D)in paragraph (16), by striking subsection (b)(2)(B)(xxi) and inserting subsection (b)(2)(B)(xix); and
 (E)in paragraph (17), by striking subsection (b)(2)(B)(xxiv) and inserting subsection (b)(2)(B)(xxii); (5)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively;
 (6)by inserting after subsection (d) the following:  (e)Assisting States in implementationThe Secretary shall provide technical assistance to support States in reporting the information required under subsection (d)(5).;
 (7)in subsection (f), as so redesignated, by striking the Congress and inserting the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives; and
 (8)by adding at the end the following:  (h)Annual reportA State that receives funds under subsection (a) shall annually prepare and submit to the Secretary a report describing the manner in which funds provided under this Act, alone or in combination with other Federal funds, were used to address the purposes and achieve the objectives of section 106, including—
 (1)a description of how the State used such funds to improve the child protective system related to— (A)effective collaborative and coordination strategies among child protective services and social services, legal services, health care services (including mental health and substance use disorder services), domestic violence services, education agencies, and community-based organizations that contribute to improvements of the overall well-being of children and families; and
 (B)capacity-building efforts to support identification of, and improvement of responses to, child maltreatment; and
 (2)how the State collaborated with community-based prevention organizations to reduce barriers to, and improve the effectiveness of, programs related to child abuse and neglect..
				106.Grants to States for programs relating to the investigation and prosecution of child abuse and
 neglect casesSection 107 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106c) is amended— (1)in subsection (a)—
 (A)by striking the assessment and investigation each place it appears and inserting the assessment, investigation, and prosecution; (B)in paragraph (1)—
 (i)by striking and exploitation, and inserting , exploitation, and child sex-trafficking,; and (ii)by inserting , including through a child abuse investigative multidisciplinary review team before the semicolon;
 (C)in paragraph (2), by adding and after the semicolon; (D)by striking paragraph (3);
 (E)by redesignating paragraph (4) as paragraph (3); and (F)in paragraph (3), as so redesignated, by inserting , or other vulnerable populations, after health-related problems;
 (2)in subsection (c)(1)— (A)in subparagraph (I), by striking and at the end;
 (B)in subparagraph (J), by striking the period and inserting ; and; and (C)by adding at the end the following:
						
 (K)individuals experienced in working with underserved or overrepresented groups in the child welfare system.; and
 (3)in subsection (d)(1), by striking and exploitation and inserting , exploitation, and child sex-trafficking; (4)in subsection (e)(1)—
 (A)in subparagraph (A), by striking and exploitation and inserting , exploitation, and child sex-trafficking; (B)in subparagraph (B), by striking ; and at the end and inserting a semicolon;
 (C)in subparagraph (C)— (i)by striking and exploitation and inserting , exploitation, and child sex-trafficking; and
 (ii)by striking the period and inserting ; and; and (D)by adding at the end the following:
						
 (D)improving coordination among agencies regarding reports of child abuse and neglect to ensure both law enforcement and child protective services agencies have ready access to full information regarding past reports, which may be done in coordination with other States or geographic regions..
 107.Miscellaneous requirements relating to assistanceSection 108 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106d) is amended by striking subsection (e).
 108.ReportsSection 110 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106f) is amended— (1)in subsection (a), by striking CAPTA Reauthorization Act of 2010 and inserting CAPTA Reauthorization Act of 2019;
 (2)in subsection (b)— (A)in the heading, by striking Effectiveness of State programs and inserting Activities;
 (B)by striking evaluating the effectiveness of programs receiving assistance under section 106 in achieving the and inserting on activities of technical assistance for programs that support State efforts to meet the needs and; (3)by striking subsections (c) and (d) and inserting the following:
					
 (c)Report on State mandatory reporting lawsNot later than 4 years after the date of enactment of the CAPTA Reauthorization Act of 2019, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report that contains—
 (1)information on— (A)training supported by this Act, and through other relevant Federal programs, for mandatory reporters of child abuse or neglect;
 (B)State efforts to improve reporting on, and responding to reports of, child abuse or neglect; and (C)barriers, if any, affecting mandatory reporting; and
 (2)data regarding any changes in the rate of substantiated child abuse and neglect reports, and changes in the rate of child fatalities, and near fatalities, from child abuse and neglect, since the date of enactment of the CAPTA Reauthorization Act of 2019.
 (d)Report relating to injuries indicating the presence of child abuseNot later than 2 years after the date of enactment of the CAPTA Reauthorization Act of 2019, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report that contains—
 (1)information on best practices developed by medical institutions and other multidisciplinary partners to identify and appropriately respond to injuries indicating the presence of potential physical abuse in children, particularly among infants, including—
 (A)the identification and assessment of such injuries by health care professionals and appropriate child protective services referral and notification processes; and
 (B)an identification of effective programs replicating best practices, and barriers or challenges to implementing programs; and
 (2)data on any outcomes associated with the practices described in paragraph (1), including subsequent revictimization and child fatalities.
 (e)Report relating to child abuse and neglect in Indian tribal communitiesNot later than 3 years after the date of enactment of the CAPTA Reauthorization Act of 2019, the Comptroller General of the United States, taking into consideration the perspectives of Indian Tribes from each of the 12 Bureau of Indian Affairs Regions, as identified for the report under this subsection, shall submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives that contains—
 (1)information about such Indian Tribes and Tribal Organizations providing child abuse and neglect prevention activities, including types of programming and number of such Tribes providing services;
 (2)promising practices used by such Tribes for child abuse and neglect prevention; (3)information about the child abuse and neglect prevention activities such Tribes are providing, including those activities supported by Tribal, State, and Federal funds;
 (4)ways to support prevention efforts regarding child abuse and neglect of children who are Indians, including Alaska Natives, which may include the use of the children’s trust fund model;
 (5)an assessment of Federal agency collaboration and technical assistance efforts to address child abuse and neglect prevention and treatment of children who are Indians, including Alaska Natives;
 (6)an examination of access to child abuse and neglect prevention research and demonstration grants by Indian tribes under this Act; and
 (7)an examination of Federal child abuse and neglect data systems to identify what Tribal data is being submitted to the Department of Health and Human Services, or other relevant agencies, as applicable, any barriers to the submission of such data, and recommendations on improving the submission of such data..
 109.Authorization of appropriationsSection 112(a)(1) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106h(a)(1)) is amended to read as follows:
				
 (1)General authorizationThere are authorized to be appropriated to carry out this title such sums as may be necessary for each of fiscal years 2020 through 2025..
			IICommunity-based grants for the prevention of child abuse and neglect
 201.Purpose and authoritySection 201 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking the coordination of and inserting State, regional, and local coordination of ; and (B)in paragraph (2), by striking foster an understanding, appreciation, and knowledge of diverse populations and inserting support local programs in increasing access for diverse populations to programs and activities; and
 (2)in subsection (b)— (A)by striking paragraph (2);
 (B)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively; (C)in paragraph (1)—
 (i)in subparagraph (C), by inserting healthy relationships and before parenting skills; (ii)in subparagraph (E), by striking including access to such resources and opportunities for unaccompanied homeless youth; and inserting such as providing referrals to early health and developmental services, including access to such resources and opportunities for homeless families and those at risk of homelessness; and;
 (iii)by striking subparagraph (H); (iv)by redesignating subparagraph (G) as paragraph (3) and adjusting the margin accordingly; and
 (v)in the matter preceding subparagraph (A)— (I)by inserting State, regional, and local capacity, to the extent practicable, of  after enhancing; and
 (II)by striking that— and inserting the following: “in order to provide a continuum of services to children and families;
								
 (2)supporting local programs, which may include capacity building activities such as technical assistance, training, and professional development to provide community-based and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect that help families build protective factors linked to the prevention of child abuse and neglect that—;
 (D)in paragraph (3), as so redesignated, by striking demonstrate a commitment to involving parents in the planning and program implementation of the lead agency and entities carrying out and inserting supporting the meaningful involvement of parents in the planning, program implementation, and evaluation of the lead entity and;
 (E)in paragraph (4), as so redesignated, by striking specific community-based and all that follows through section 205(a)(3) and inserting core child abuse and neglect prevention services described in section 205(a)(3) and the services identified by the inventory required under section 204(3);
 (F)in paragraph (5), as so redesignated— (i)by striking funds for the and inserting Federal, State, local, and private funds, to carry out the purposes of this title, which may include;
 (ii)by inserting and before information management and reporting; and (iii)by striking reporting and evaluation costs for establishing, operating, or expanding and inserting such as data systems to facilitate statewide monitoring, reporting, and evaluation costs for; and
 (G)in paragraph (6), as so redesignated— (i)by inserting , which may include activities to increase public awareness and education, and developing comprehensive outreach strategies to engage diverse, underserved, and at-risk populations, after information activities; and
 (ii)by striking and the promotion of child abuse and neglect prevention activities. 202.EligibilitySection 202 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116a) is amended—
 (1)in paragraph (1)— (A)in subparagraph (A)—
 (i)by inserting , taking into consideration the capacity and expertise of eligible entities, after Governor of the State; and (ii)by inserting State, regional, and local capacity of before community-based;
 (B)in subparagraph (B)— (i)by striking who are consumers and inserting who are or who have been consumers;
 (ii)by striking applicant agency and inserting lead entity; and (iii)by adding and after the semicolon;
 (C)in subparagraph (C)— (i)by inserting local, after State,; and
 (ii)by striking ; and and inserting a semicolon; and (D)by striking subparagraph (D);
 (2)in paragraph (2)— (A)in subparagraph (A), by striking composed of and all that follows through children with disabilities and inserting carried out by local, collaborative, and public-private partnerships; and
 (B)in subparagraph (C), by inserting local, after State,; (3)in paragraph (3)—
 (A)in subparagraph (A), by striking parental participation in the development, operation, and oversight of the and inserting the meaningful involvement of parents in the development, operation, evaluation, and oversight of the State and local efforts to support;
 (B)in subparagraph (B)— (i)by inserting relevant before State and community-based; and
 (ii)by striking the community-based and inserting community-based; (C)in subparagraph (C)—
 (i)by striking community-based and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect and inserting local programs; and
 (ii)by striking ; and and inserting a semicolon; (D)in subparagraph (D)—
 (i)by striking , parents with disabilities, and inserting or parents with disabilities, and members of underserved or overrepresented groups in the child welfare system,; and
 (ii)by striking the period and inserting ; and; and (E)by adding at the end the following:
						
 (E)will take into consideration barriers to access to community-based and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect, including for populations described in section 204(7)(A)(iii) and gaps in unmet need identified in the inventory described in section 204(3) when distributing funds to local programs for use in accordance with section 205(a)..
 203.Amount of grantSection 203 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116b) is amended— (1)in subsection (a)—
 (A)by striking 210 and inserting 209; and (B)by adding at the end the following: In any fiscal year for which the amount appropriated under section 209 exceeds the amount appropriated under such section for fiscal year 2019 by more than $2,000,000, the Secretary shall increase the reservation described in this subsection to up to 5 percent of the amount appropriated under section 209 for the fiscal year for the purpose described in the preceding sentence.; and
 (2)in subsection (b)(1)— (A)in the matter preceding subparagraph (A), by striking 210 and inserting 209; and
 (B)in subparagraph (A), by striking $175,000 and inserting $200,000. 204.ApplicationSection 204 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116d) is amended—
 (1)in the matter preceding paragraph (1), by striking the State and inserting the lead entity; (2)in paragraph (1), by striking which meets the requirements of section 202;
 (3)in paragraph (2), by striking community-based child abuse and neglect prevention programs and inserting programs and activities; (4)in paragraph (3), by inserting designed to strengthen and support families after programs and activities;
 (5)in paragraph (5), by striking start up and inserting start-up; (6)by amending paragraph (6) to read as follows:
					
 (6)a description of the lead entity's capacity to ensure the meaningful involvement of family advocates, relative caregivers, adult former victims of child abuse or neglect, and parents who are, or who have been, consumers of preventive supports, in the planning, implementation, and evaluation of the programs and policy decisions;;
 (7)by amending paragraph (7) to read as follows:  (7)a description of the criteria that the lead entity will use to—
 (A)select and fund local programs, and how the lead entity will take into consideration the local program's ability to—
 (i)collaborate with other community-based organizations and service providers and engage in long-term and strategic planning for community-based and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect;
 (ii)meaningfully partner with parents in the development, implementation, oversight, and evaluation of services; and
 (iii)reduce barriers to access to community-based and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect, including for diverse, underserved, and at-risk populations; or
 (B)develop or provide community-based and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect, and provide a description of how such activities are evidence-based or evidence-informed;;
 (8)in paragraph (8)— (A)by striking entity and the community-based and prevention-focused programs designed to strengthen and support families to prevent child abuse and neglect and inserting lead entity and local programs;
 (B)by striking homeless families and those at risk of homelessness, unaccompanied homeless youth and inserting victims of domestic violence, homeless families and those at risk of homelessness, families experiencing trauma; and
 (C)by inserting , including underserved or overrepresented groups in the child welfare system before the semicolon; (9)in paragraph (9), by striking community-based and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect and inserting local programs;
 (10)in paragraph (10), by striking applicant entity's activities and those of the network and its members (where appropriate) will be evaluated and inserting lead entity's activities and local programs will be evaluated, including in accordance with section 206;
 (11)in paragraph (11)— (A)by striking applicant entity and inserting lead entity; and
 (B)by inserting , including how the lead entity will promote and consider improving access among diverse, underserved, and at-risk populations before the semicolon; and
 (12)in paragraph (12), by striking applicant entity and inserting lead entity. 205.Local program requirementsSection 205 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116e) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1)—
 (i)by striking Grants made and inserting Grants or contracts made by the lead entity; and (ii)by striking that— and inserting , which may include—;
 (B)by amending paragraph (1) to read as follows:  (1)assessing community assets and needs through a planning process that—
 (A)involves other community-based organizations or agencies that have already performed a needs assessment;
 (B)includes the meaningful involvement of parents; and (C)uses information and expertise from local public agencies, local nonprofit organizations, and private sector representatives in meaningful roles;;
 (C)in paragraph (2), by striking develop and inserting developing; (D)in paragraph (3)—
 (i)in subparagraph (A)— (I)in the matter preceding clause (i), by striking provide for and inserting providing; and
 (II)in clause (i), by striking mutual support and and inserting which may include programs and services that improve knowledge of healthy child development, parental resilience, mutual support, and; and
 (ii)in subparagraph (B)— (I)in the matter preceding clause (i), by striking provide access to optional services and inserting connecting individuals and families to additional services;
 (II)in clause (ii), by striking and intervention and inserting , such as Head Start, including early Head Start, and early intervention; (III)by redesignating clauses (iii) through (ix) as clauses (iv) through (x), respectively;
 (IV)by inserting after clause (ii) the following:  (iii)nutrition programs, which may include the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786) and the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);; and
 (V)in clause (vi), as so redesignated, by striking services, such as academic tutoring, literacy training, and General Educational Degree services and inserting and workforce development programs, including adult education and literacy training and academic tutoring;
 (E)in paragraph (4)— (i)by striking develop leadership roles for the and inserting developing and maintaining;
 (ii)by inserting , and, as applicable, relative caregivers, after parents; and (iii)by striking the programs and inserting programs;
 (F)in paragraph (5), by striking provide and inserting providing; and (G)in paragraph (6), by striking participate and inserting participating; and
 (2)in subsection (b), by striking programs.. and inserting programs.. 206.Performance measuresSection 206 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116f) is amended—
 (1)in paragraph (2), by striking optional services as described in section 202 and inserting additional services as described in section 205(a)(3)(B); (2)in paragraph (3), by striking section 205(3) and inserting section 204;
 (3)in paragraph (5), by striking used the services of and inserting participated in; (4)in paragraph (6), by striking community level and inserting local level;
 (5)in paragraph (7), by striking ; and and inserting a semicolon; (6)by redesignating paragraph (8) as paragraph (9);
 (7)by inserting after paragraph (7) the following:  (8)shall describe the percentage of total funding provided to the State under section 203 that supports evidence-based and evidence-informed community-based and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect; and; and
 (8)in paragraph (9), as so redesignated, by striking continued leadership and inserting meaningful involvement. 207.DefinitionsSection 208(2) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116h(2)) is amended—
 (1)in the paragraph heading, by inserting designed to strengthen and support families after activities; (2)by striking organizations such as;
 (3)by inserting for parents and children after mutual support programs; and (4)by striking or respond to.
 208.Authorization of appropriationsSection 209 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116i) is amended to read as follows:
				
 209.Authorization of appropriationsThere are authorized to be appropriated to carry out this title such sums as may be necessary for each of fiscal years 2020 through 2025..
			IIIAdoption Opportunities
 301.Congressional findings and declaration of purposeSection 201 of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5111) is amended—
 (1)in the section heading, by striking and declaration of purpose and inserting , declaration of purpose, and definition; (2)in subsection (a)—
 (A)in paragraph (1), by striking 2009, some 424,000 and inserting 2018, some 437,000; (B)in paragraph (3)—
 (i)by striking subparagraphs (A) through (D); and (ii)by striking services because the children entering foster care— and inserting services;;
 (C)in paragraph (6)— (i)in subparagraph (A), by striking 2009, there were 115,000 and inserting 2018, there were 125,000;
 (ii)in subparagraph (C)— (I)in clause (i), by striking 2009 and inserting 2018; and
 (II)in clause (ii), by striking more than 8 and inserting less than 8; and (iii)in subparagraph (D)—
 (I)in clause (i)— (aa)by striking 25 percent and inserting 17 percent; and
 (bb)by striking 2009 and inserting 2018; and (II)in clause (ii)—
 (aa)by striking 30 percent and inserting 22 percent; and (bb)by striking 2009 and inserting 2018; and
 (D)in paragraph (9)(B)— (i)by inserting should not before be maintained; and
 (ii)by striking or institutions; and (3)in subsection (b)—
 (A)in the matter preceding paragraph (1)— (i)by inserting children with disabilities, underserved or overrepresented children and youth in the child welfare system, after minority children,; and
 (ii)by striking including disabled infants with life-threatening conditions,; (B)in paragraph (2)(C), by striking ; and and inserting a semicolon;
 (C)in paragraph (3), by striking the period and inserting ; and; and (D)by adding at the end the following:
						
 (4)support the development and implementation of evidence-based and evidence-informed post-legal adoption services for families that adopt children in order to increase permanency.; and
 (4)by adding at the end the following:  (c)DefinitionIn this title, the term child with special needs means a child facing barriers to adoption, including a child with special needs as determined under section 473(c) of the Social Security Act (42 U.S.C. 673(c))..
 302.Information and servicesSection 203 of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5113) is amended—
 (1)in subsection (a)— (A)by striking such purposes, including services and all that follows through the period at the end and inserting the following: “such purposes, including—
						
 (1)services to facilitate the adoption of older children, minority children, children with disabilities, underserved or overrepresented children and youth in the child welfare system, and children with special needs;
 (2)services to families considering adoption of children with special needs; and (3)post-legal adoption services for families to provide permanent and caring home environments for children who would benefit from adoption.;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)by striking on adoption, and and inserting on adoption, including the evaluation of training and accessible education materials;; and (ii)by inserting , and update such training and education materials, as appropriate before the semicolon;
 (B)in paragraph (2), by inserting children with disabilities, underserved or overrepresented children and youth in the child welfare system, after minority children,;
 (C)in paragraph (7), by inserting children with disabilities, underserved or overrepresented children and youth in the child welfare system, after minority children,;
 (D)in paragraph (9)(D)— (i)by inserting and disseminate after identify; and
 (ii)by striking termination and inserting dissolution, and increase permanency, including related to pre- and post-legal adoption services; (E)in paragraph (10)(A)—
 (i)by redesignating clauses (iii) through (ix) as clauses (iv) through (x), respectively; (ii)in clause (ii)—
 (I)by inserting , and finding such family and relatives willing to adopt such child to improve permanency before the semicolon; and (II)by striking such children, including developing and inserting “such children;
								
 (iii)developing; (iii)in clause (vi), as so redesignated, by inserting , including such groups for individuals who may enter into relative caregiver arrangements before the semicolon; and
 (iv)in clause (ix), as so redesignated, by inserting , including such groups for kinship caregiver arrangements before the semicolon; and (F)in paragraph (11)—
 (i)in the matter preceding subparagraph (A), by inserting Indian Tribes or Tribal organizations, after States,; (ii)in subparagraph (B), by striking ; and and inserting a semicolon;
 (iii)in subparagraph (C), by striking the period and inserting ; and; and (iv)by adding at the end the following:
							
 (D)procedures to identify and support potential kinship care arrangements.; (3)in subsection (c)—
 (A)in paragraph (1), by striking post legal adoption and inserting post-legal adoption; and (B)in paragraph (2)(G), by inserting , including such parents, children, and siblings in kinship care arrangements before the semicolon;
 (4)in subsection (d)— (A)in the subsection heading, by inserting and improving post-legal adoption support services after care;
 (B)in paragraph (1), by inserting including through the improvement of post-legal adoption services, after free for adoption,; (C)in paragraph (2)—
 (i)in subparagraph (A)— (I)in clause (i), by inserting , including plans to assess the need for and provide, as appropriate, post-legal adoption services in order to improve permanency before the semicolon;
 (II)in clause (ii), by inserting children with disabilities, underserved or overrepresented children and youth in the child welfare system, after minority children,; and
 (III)in clause (iv), by striking section 473 of the Social Security Act (42 U.S.C. 673) and inserting subpart 2 of part B of title IV of the Social Security Act (42 U.S.C. 629 et seq.) and part E of such title IV (42 U.S.C. 670 et seq.); and
 (ii)in subparagraph (B)— (I)in clause (i), by inserting children with disabilities, underserved or overrepresented children and youth in the child welfare system, after minority children,; and
 (II)in clause (ii), by striking successful and inserting evidence-based and evidence-informed; and (D)in paragraph (3)(A), by striking Payments under this subsection shall begin during fiscal year 1989.; and
 (5)in subsection (e)(1), by inserting , such as through the use of an electronic interstate case processing system before the period. 303.ReportsThe Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 is amended by striking section 204 (42 U.S.C. 5114) and inserting the following:
				
					204.Reports
 (a)Report on the outcomes of individuals who were adopted from foster careNot later than 2 years after the date of enactment of the CAPTA Reauthorization Act of 2019, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report on research regarding the outcomes of individuals who were adopted from foster care as children, and a summary of the post-adoption services available to families that adopt, including the extent to which such services are evidence-based or evidence-informed.
 (b)Report on adoption disruption and dissolutionNo later than 18 months after the date of enactment of CAPTA Reauthorization Act of 2019, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report on children who enter into foster care under the supervision of a State after prior finalization of an adoption or legal guardianship, including cases involving adoption of foster youth. The Secretary shall include in such report information, to the extent that such information is available, regarding the incidence of adoption disruption and dissolution and factors associated with such circumstances, including whether affected individuals received pre- or post-legal adoption services, and other relevant information, such as the age of the child..
 304.Authorization of appropriationsSection 205 of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5115) is amended—
 (1)in subsection (a)— (A)by striking $40,000,000 and all that follows through 2015 and inserting such sums as may be necessary for fiscal years 2020 through 2025; and
 (B)by striking this subtitle and inserting this title; and (2)in subsection (b), by striking 30 percent and inserting 35 percent.
				IVFamily violence prevention and services
 401.PurposeSection 301(b) of the Family Violence Prevention and Services Act (42 U.S.C. 10401(b)) is amended— (1)in the matter preceding paragraph (1), by striking (b) and all that follows through title to— and inserting the following:
					
 (b)PurposeIt is the purpose of this title to support and improve prevention of, interventions in, and services for family violence, domestic violence, and dating violence, by—;
 (2)in paragraph (1), by striking assist States and Indian tribes and inserting assisting States and Indian Tribes; (3)in paragraph (2), by striking assist and all that follows through immediate and inserting strengthening the capacity of States and Indian Tribes and Tribal organizations in efforts to provide accessible immediate;
 (4)by striking paragraph (3) and inserting the following:  (3)providing for national domestic violence hotlines;;
 (5)in paragraph (4)— (A)by striking (4) provide for and inserting (4) providing;
 (B)by striking Indian tribes and inserting Indian Tribes; (C)by striking tribal organizations and inserting Tribal organizations; and
 (D)by striking the period at the end and inserting ; and; and (6)by adding at the end the following:
					
 (5)supporting the development and implementation of evidence-based and evidence-informed community-based prevention approaches and programs..
 402.DefinitionsSection 302 of the Family Violence Prevention and Services Act (42 U.S.C. 10402) is amended— (1)in paragraphs (2) and (3), by striking 42 U.S.C. 13925(a) and inserting 34 U.S.C. 12291(a);
 (2)by striking paragraph (5) and inserting the following:  (5)Indian; Indian Tribe; Tribal organizationThe terms Indian, Indian Tribe, and Tribal organization have the meanings given the terms Indian, Indian tribe, and tribal organization in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).; 
 (3)by redesignating paragraphs (6) through (12), and (13) and (14), as paragraphs (7) through (13), and (15) and (16), respectively;
 (4)by inserting after paragraph (5) the following:  (6)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).;
 (5)in paragraph (8), as so redesignated, by striking 42 U.S.C. 13925(a) and inserting 34 U.S.C. 12291(a); (6)in paragraph (10), as so redesignated—
 (A)by striking State law and inserting State and Tribal law; and (B)by striking shelter, safe homes, meals, and supportive services and inserting shelter, safe homes, meals, and supportive services, which may include the provision of basic necessities,;
 (7)by inserting after paragraph (13), as so redesignated, the following:  (14)Tribal domestic violence coalitionThe term Tribal Domestic Violence Coalition means an established nonprofit, nongovernmental Indian organization that—
 (A)provides education, support, and technical assistance to member Indian service providers in a manner that enables those member providers to establish and maintain culturally appropriate services, including shelter and supportive services, designed to assist Indian women and the dependents of those women who are victims of family violence, domestic violence, and dating violence; and
 (B)is comprised of board and general members that are representative of— (i)the member service providers described in subparagraph (A); and
 (ii)the Tribal communities in which the services are being provided.;  (8)in paragraph (15), as so redesignated—
 (A)by striking tribally designated official and inserting Tribally designated official; (B)by striking Indian tribe, tribal organization and inserting Indian Tribe, Tribal organization; and
 (C)by striking Indian tribe, to and inserting Indian Tribe, to; and (9)in the first sentence of paragraph (16), as so redesignated, by striking 42 U.S.C. 13925(a) and inserting 34 U.S.C. 12291(a).
 403.Authorization of appropriationsSection 303 of the Family Violence Prevention and Services Act (42 U.S.C. 10403) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)by striking There is and inserting There are; and
 (ii)by striking , $175,000,000 for each of fiscal years 2011 through 2015. and inserting “, amounts consisting of—  (i)$179,000,000 for fiscal year 2020;
 (ii)$184,000,000 for fiscal year 2021; (iii)$188,000,000 for fiscal year 2022;
 (iv)$193,000,000 for fiscal year 2023; (v)$198,000,000 for fiscal year 2024; and
 (vi)$203,000,000 for fiscal year 2025.; (B)in paragraph (2)(D)—
 (i)in the subparagraph heading, by striking state; and (ii)by striking Of the amounts appropriated under paragraph (1) and all that follows through the period at the end and inserting the following:
							
 (i)State domestic violence coalitionsOf the amounts appropriated under paragraph (1) for a fiscal year and not reserved under subparagraph (A)(i), not less than 10 percent of such amounts shall be made available to the Secretary for making grants under section 311.
 (ii)Reservation of funds for tribal domestic violence coalitionsNotwithstanding clause (i), for any fiscal year for which the amount appropriated under paragraph (1) exceeds $185,000,000, a portion of the funds made available to the Secretary under clause (i) shall be reserved for the Secretary to make grants under section 311A.
 (iii)PortionThe portion referred to in clause (ii) shall be calculated as 25 percent of the difference between— (I)the amount made available under clause (i) to the Secretary for making grants under section 311 for the fiscal year involved; and
 (II)the amount that would have been made available under clause (i) to the Secretary for making grants under section 311 for a fiscal year, if—
 (aa)the amount was calculated using the same percentage reservations under subparagraph (A)(i) and clause (i) as were used for calculating the amount under subclause (I); and
 (bb)the amount appropriated under paragraph (1) for such fiscal year was $185,000,000.; (2)in subsection (b), by striking $3,500,000 for each of fiscal years 2011 through 2015 and inserting $10,300,000 for each of fiscal years 2020 through 2025; and
 (3)in subsection (c), by striking 2011 through 2015 and inserting 2020 through 2025. 404.Authority of SecretarySection 304 of the Family Violence Prevention and Services Act (42 U.S.C. 10404) is amended—
 (1)in subsection (a)— (A)in paragraph (4), by striking CAPTA Reauthorization Act of 2010 and inserting CAPTA Reauthorization Act of 2019; and
 (B)in paragraph (5), by striking provision of assistance and inserting provision of interventions or services; and (2)in subsection (b)—
 (A)in paragraph (3), by redesignating subparagraphs (A) through (C) as clauses (i) through (iii) and indenting the margins of those clauses to match the margins of clause (i) of section 306(c)(2)(B) of that Act;
 (B)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D) and indenting the margins of those clauses to match the margins of subparagraph (A) of section 306(c)(2) of that Act;
 (C)by striking The Secretary shall— and insert the following: “The Secretary—  (1)shall—;
 (D)in paragraph (1), as so redesignated— (i)in subparagraph (B), as so redesignated, by striking prevention and treatment of  and inserting prevention of and services for; and
 (ii)in subparagraph (D), as so redesignated, by striking the period at the end and inserting ; and; and (E)by adding at the end the following:
						
 (2)may award grants to eligible entities or enter into contracts with for-profit or nonprofit nongovernmental entities or institutions of higher education to conduct or support research, as appropriate, on family violence, domestic violence, or dating violence, or evaluation of programs related to family violence, domestic violence, or dating violence..
 405.Formula grants to StatesSection 306(c) of the Family Violence Prevention and Services Act (42 U.S.C. 10406(c)) is amended— (1)in paragraph (1), by striking tribal and inserting Tribal;
 (2)in paragraph (2)— (A)in subparagraph (C), in the matter preceding clause (i)—
 (i)by striking tribe each place it appears and inserting Tribe; and (ii)by striking tribally and inserting Tribally; and
 (B)in subparagraph (D), by striking tribe and inserting Tribe; (3)in paragraph (4), by striking Indian tribe and inserting Indian Tribe or Tribal organization;
 (4)in paragraph (5)— (A)in subparagraphs (D)(i) and (G), by striking tribal and inserting Tribal; and
 (B)in subparagraph (F), by striking tribe and inserting Tribe; and (5)in paragraph (6)—
 (A)by striking tribe and inserting Tribe; and (B)by striking tribal and inserting Tribal.
					406.State application
 (a)ApplicationSection 307(a) of the Family Violence Prevention and Services Act (42 U.S.C. 10407(a)) is amended— (1)in paragraph (1)—
 (A)by striking tribally and inserting Tribally; and (B)by adding at the end the following: For purposes of section 2007 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10446), the application described in this section may be considered to be the State plan described in subsection (c)(3) of that section 2007.; and
 (2)in paragraph (2)— (A)in subparagraph (B)(iii)(I), by striking operation of shelters and inserting provision of shelter;
 (B)in subparagraph (D)— (i)by striking Coalition in the planning and inserting Coalition, and a Tribal Domestic Violence Coalition as applicable, in the planning, coordination,; and
 (ii)by striking section 308(a) and inserting section 308; (C)in subparagraph (E), by striking State or Indian tribe and inserting State, Indian Tribe, or Tribal organization in both places it occurs;
 (D)in subparagraph (F),— (i)by striking State or Indian tribe” and inserting State, Indian Tribe, or Tribal organization; and
 (ii)by inserting after including the following- how such activities and services utilize a trauma-informed care approach, as appropriate, and; (E)in subparagraph (G)—
 (i)by striking tribally and inserting Tribally; and (ii)by striking tribe each place it appears and inserting Tribe; and
 (F)in subparagraph (H)— (i)by striking tribe and inserting Tribe; and
 (ii)by striking to bar and inserting to remove, or exclude or bar,. (b)ApprovalSection 307(b) of such Act (42 U.S.C. 10407(b)) is amended—
 (1)in paragraph (2), by striking tribe each place the term appears and inserting Tribe; (2)in paragraph (3)—
 (A)by striking State Domestic Violence Coalitions, or comparable coalitions for Indian tribes, shall and inserting State Domestic Violence Coalitions or Tribal Domestic Violence Coalitions shall; and (B)by striking tribes and inserting Tribes.
 407.Subgrants and uses of fundsSection 308 of the Family Violence Prevention and Services Act (42 U.S.C. 10408) is amended— (1)in subsection (a), by striking that is and inserting that are;
 (2)in subsection (b)(1)— (A)in subparagraph (B), by striking developing safety plans and inserting safety planning; and
 (B)in subparagraph (G)— (i)by striking the matter preceding clause (i) and inserting the following:
							
 (G)provision of advocacy and services (including case management and information and referral services), which may include facilitating partnerships that improve the development and delivery of services referred to in this subparagraph concerning issues related to family violence, domestic violence, or dating violence intervention and prevention, including—;
 (ii)in clause (i), by striking Federal and State and inserting Federal, State, and local; (iii)in clause (iii), by striking mental health, alcohol, and drug abuse treatment and inserting mental and substance use disorder treatment;
 (iv)in clause (v), by striking and at the end; and (v)by adding at the end the following:
							
 (vii)language assistance for victims with limited English proficiency, or victims who are deaf or hard of hearing; and;
 (3)in subsection (c)(1), by striking tribal organizations, and inserting Tribal organizations,; and (4)in subsection (d)(1), in the paragraph heading, by striking dependants and inserting dependents.
 408.Grants for Indian TribesSection 309 of the Family Violence Prevention and Services Act (42 U.S.C. 10409) is amended— (1)in subsection (a)—
 (A)by striking tribal and inserting Tribal; and (B)by striking (42 and all that follows through tribes and inserting (34 U.S.C. 20126), shall continue to award grants for Indian Tribes; and
 (2)in subsection (b)— (A)by striking tribe each place it appears and inserting Tribe; and
 (B)by striking tribal organization each place it appears and inserting Tribal organization. 409.National resource centers and training and technical assistance (a)Grants authorizedSection 310(a)(2) of the Family Violence Prevention and Services Act (42 U.S.C. 10410(a)(2)) is amended—
 (1)in subparagraph (A)— (A)in clause (i), by striking and at the end;
 (B)in clause (ii), by striking 7 and inserting 8; and (C)by adding at the end the following:
							
 (iii)at least one State resource center to reduce disparities in domestic violence in States with high proportions of Indian (including Alaska Native) or Native Hawaiian populations (as provided for in subsection (b)(3)); and; and 
 (2)in subparagraph (B)— (A)by striking grants, to— and all that follows through (ii) support and inserting grants, to support; and
 (B)by inserting before , to entities the following: , including the housing needs of domestic violence victims and their families. (b)Domestic violence resource centersSection 310(b) of the Family Violence Prevention and Services Act (42 U.S.C. 10410(b)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (A)(ii)—
 (i)in the matter preceding subclause (I), by inserting , which may be posted on the Internet, after center resource library; and (ii)in subclause (I), by striking incidence and and inserting incidence and prevalence of, trends concerning, and; and
 (B)in subparagraph (B)— (i)in clause (i)—
 (I)by striking tribes each place it appears and inserting Tribes; (II)by striking tribal organizations and inserting Tribal organizations; and
 (III)by striking 42 and all the follows through 3796gg–10 note and inserting 34 U.S.C. 10452 note; (ii)in clause (ii)—
 (I)by striking tribes and inserting Tribes; (II)by striking tribal organizations and inserting Tribal organizations; and
 (III)by striking 42 and all the follows through 3796gg–10 note and inserting 34 U.S.C. 10452 note; and (iii)in clause (iii), by striking the Office on Violence Against Women and inserting the Office for Victims of Crime, and the Office on Violence Against Women,;
 (2)in paragraph (2)— (A)in the matter preceding subparagraph (A), in the first sentence, by inserting before the period the following: in order to support effective policy, practice, research, and collaboration; and
 (B)in subparagraph (D)— (i)by striking mental health systems and inserting mental and substance use disorder treatment systems; and
 (ii)by striking and to their children who are exposed to domestic violence and inserting , and to their children, who experience psychological trauma that is, or have mental or substance use disorders that are, related to their exposure to domestic violence; and;
 (C)by redesignating subparagraph (E) as subparagraph (F); and (D)by inserting after subparagraph (D) the following:
							
 (E)The response of domestic violence service programs to victims who are underserved, including enhancing the capacity of related organizations generally serving those victims to respond to and prevent domestic violence.;
 (3)in paragraph (3)— (A)in subparagraph (A)—
 (i)by striking may award grants to and inserting shall award grants to one or more; and (ii)by striking Indian tribes, tribal organizations and inserting Indian Tribes, Tribal organizations,;
 (B)in subparagraph (B)(i)— (i)by striking Indian tribes, tribal organizations, and and inserting Indian Tribes or Tribal organizations, and and
 (ii)by striking tribes, organizations, and inserting Tribes, organizations,; and (4)by adding at the end the following:
						
 (4)ClarificationWithin available funds, the Secretary shall continue to support the resource centers funded for purposes pursuant to paragraphs (2) and (3) in fiscal year 2019..
 (c)EligibilitySection 310(c) of the Family Violence Prevention and Services Act (42 U.S.C. 10410(c)) is amended— (1)in paragraph (1)—
 (A)in the matter preceding subparagraph (A), by striking (C), or (D) and inserting (C), (D), (E), or (F); and (B)in subparagraph (B)—
 (i)by striking entity's advisory board and inserting entity's Board of Directors or advisory committees; and (ii)by inserting before the semicolon the following , and reflect or have experience working with the communities to be served through the center involved;
 (2)in paragraph (2)— (A)in the matter preceding subparagraph (A)—
 (i)by striking tribal organization and inserting Tribal organization; and (ii)by striking Indian tribes and inserting Indian Tribes;
 (B)in subparagraph (A)— (i)by striking Indian tribes and tribal organizations and inserting Indian Tribes and Tribal organizations; and
 (ii)by striking 42 and all that follows through 3796gg–10 note and inserting 34 U.S.C. 10452 note; (C)in subparagraph (B)—
 (i)by striking Indian tribes and tribal organizations and inserting Indian Tribes and Tribal organizations; (ii)by striking tribally and inserting Tribally; and
 (iii)by striking 42 and all that follows through 3796gg–10 note and inserting 34 U.S.C. 10452 note; (D)in subparagraph (C), by striking tribes and inserting Tribes;
 (E)in subparagraph (D), by striking Indian tribes and tribal organizations and inserting Indian Tribes and Tribal organizations; and (F)in subparagraph (E), by striking tribes and inserting Tribes;
 (3)in paragraph (3), in the matter preceding subparagraph (A), by striking subsection (b)(2)(E) and inserting subsection (b)(2)(F); and (4)in paragraph (4)—
 (A)in subparagraph (A), by striking clause (ii) and inserting the following:  (ii)be—
 (I)an Indian Tribe, Tribal organization, or Native Hawaiian organization with experience providing assistance in developing prevention and intervention services that focus primarily on issues of domestic violence among Indians (including Alaska Natives) or Native Hawaiians; or
 (II)an institution of higher education; and; and (B)in subparagraph (B), by striking underdeveloped and inserting underserved.
 410.Grants to State Domestic Violence CoalitionsSection 311 of the Family Violence Prevention and Services Act (42 U.S.C. 10411) is amended— (1)in subsection (b)(1)—
 (A)by inserting and made available to carry out this section before for each fiscal year; and (B)by inserting and made available before for such fiscal year;
 (2)in subsection (d)— (A)in paragraph (4), by striking mental health, social welfare, or business and inserting mental and substance use disorders, social welfare, education, or business; and
 (B)in paragraph (8), by striking tribes and tribal organizations and inserting Tribes and Tribal organizations; and (3)in subsection (h), by striking tribes and tribal organizations and inserting Tribes and Tribal organizations.
 411.Grants to Tribal Domestic Violence CoalitionsThe Family Violence Prevention and Services Act is amended by inserting after section 311 (42 U.S.C. 10411) the following:
				
					311A.Grants to Tribal Domestic Violence Coalitions
 (a)Grants authorizedBeginning with fiscal year 2020, out of amounts appropriated under section 303 and made available to carry out this section for a fiscal year, the Secretary shall award grants to eligible entities in accordance with this section.
 (b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a Tribal Domestic Violence Coalition that is recognized by the Office on Violence Against Women of the Department of Justice and that provides services to Indian Tribes.
 (c)ApplicationEach Tribal Domestic Violence Coalition desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. The application submitted by the coalition for the grant shall provide documentation of the coalition's work, demonstrating that the coalition—
 (1)meets all the applicable requirements set forth in this section; and (2)has the ability to conduct all activities described in this section, as indicated by—
 (A)documented experience in administering Federal grants to conduct the activities described in subsection (d); or
 (B)a documented history of activities to further the purposes of this section set forth in subsection (d).
 (d)Use of fundsA Tribal Domestic Violence Coalition that receives a grant under this section may use the grant funds for administration and operation of activities to further the purposes of preventing and addressing family violence, domestic violence, and dating violence, including—
 (1)working with local Tribal family violence, domestic violence, or dating violence service programs and providers of direct services to encourage appropriate and comprehensive responses to family violence, domestic violence, and dating violence against adults or youth within the Indian Tribes served, including working by providing training and technical assistance and conducting Tribal needs assessments;
 (2)participating in planning and monitoring the distribution of subgrants and subgrant funds within the State under section 308(a);
 (3)working in collaboration with Tribal service providers and community-based organizations to address the needs of victims of family violence, domestic violence, and dating violence, and their children and dependents;
 (4)collaborating with, and providing information to, entities in such fields as housing, health care, mental and substance use disorders, social welfare, education, and law enforcement to support the development and implementation of effective policies;
 (5)supporting the development and implementation of effective policies, protocols, legislation, codes, and programs that address the safety and support needs of adult and youth Tribal victims of family violence, domestic violence, or dating violence;
 (6)encouraging appropriate responses to cases of family violence, domestic violence, or dating violence against adults or youth, by working with Tribal, State, and Federal judicial agencies and law enforcement agencies;
 (7)working with Tribal, State, and Federal judicial systems (including family law judges and criminal court judges), child protective service agencies, and children's advocates to develop appropriate responses to child custody and visitation issues—
 (A)in cases of child exposure to family violence, domestic violence, or dating violence; or (B)in cases in which—
 (i)family violence, domestic violence, or dating violence is present; and (ii)child abuse is present;
 (8)providing information to the public about prevention of family violence, domestic violence, and dating violence within Indian Tribes; and
 (9)carrying out other activities, as the Secretary determines applicable and appropriate.. 412.Specialized services for abused parents and their childrenSection 312 of the Family Violence Prevention and Services Act (42 U.S.C. 10412) is amended—
 (1)in subsection (a)(2), by striking 2 years each place it appears and inserting 3 years; and (2)in subsection (b)—
 (A)by striking local agency and inserting State, local, or Tribal agency ; and (B)by striking tribal and inserting Tribal;
 (3)in subsection (c)(2), by inserting before the semicolon , which such services shall utilize trauma-informed care approaches, as appropriate, and may include supporting the caregiving capacity of adult victims; and
 (4)in subsection (d)(2)— (A)in subparagraph (A), by striking mental health and inserting mental and substance use disorder; and
 (B)in subparagraph (C), by adding and referrals before the period at the end; and (5)by adding at the end the following:
					
 (f)DefinitionIn this section, the term child includes a youth under age 18.. 413.National domestic violence hotline grantSection 313 of the Family Violence Prevention and Services Act (42 U.S.C. 10413) is amended—
 (1)in subsection (a)— (A)by striking (a) and all that follows through the end of the first sentence and inserting the following:
						
							(a)Grants
 (1)In generalThe Secretary shall award grants to 1 or more private entities to provide for the ongoing operation of toll-free telephone hotlines, including hotlines that utilize other available communication technologies, as appropriate, for the purposes of providing information and assistance to adult and youth victims of family violence, domestic violence, or dating violence, family and household members of such victims, and persons affected by the victimization. Through such grants, the Secretary shall provide for—
 (A)the ongoing operation of a 24-hour, toll-free, national hotline; and (B)the ongoing operation of a toll-free hotline for Indians, Indian Tribes, and Tribal organizations.; and
 (B)in the second sentence, by striking The Secretary and inserting the following:  (2)PriorityThe Secretary;
 (2)in subsection (d)— (A)in paragraph (2)—
 (i)in the matter preceding subparagraph (A), by striking national; (ii)in subparagraph (E), by striking callers and inserting individuals contacting the hotline;
 (iii)in subparagraph (F), by striking persons with hearing impairments; and and inserting individuals with disabilities, including training for hotline personnel to support such access;; (iv)in subparagraph (G), by striking the semicolon at the end and inserting ; and; and
 (v)by adding at the end the following:  (H)a plan for utilizing other available communications technologies, as appropriate;; 
 (B)in paragraph (5), by striking callers, directly connect callers and inserting individuals contacting the hotline, directly connect such individuals; and (C)in paragraph (6), by inserting appropriate before services to underserved; and
 (3)in subsection (e)— (A)in paragraph (1), by striking hotline to and inserting hotline under subsection (a)(1)(A), or a toll-free telephone hotline under subsection (a)(1)(B), to; and
 (B)in paragraph (2)— (i)in subparagraph (B), by striking callers on a 24-hour-a-day basis, and directly connect callers and inserting individuals contacting the hotline, and directly connect such individuals;
 (ii)in subparagraph (C), by striking callers and inserting individuals; and (iii)by striking subparagraph (D) and inserting the following:
							
 (D)shall widely publicize the hotline, and other available communications technologies utilized by the hotline, as appropriate, in accessible formats, including formats accessible to individuals with disabilities, as appropriate;.
 414.Domestic violence prevention enhancement and leadership through alliancesSection 314 of the Family Violence Prevention and Services Act (42 U.S.C. 10414) is amended— (1)by striking subsection (a) and inserting the following:
					
 (a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall enter into cooperative agreements with State Domestic Violence Coalitions, which may partner with local entities carrying out programs, to—
 (1)build capacity at the organizational, State, Tribal, or local level for primary and secondary prevention of family violence, domestic violence, and dating violence; or
 (2)scale up, or replicate, evidence-based, evidence-informed, or promising primary prevention strategies and models to prevent family violence, domestic violence, and dating violence.;
 (2)in subsection (d)— (A)in paragraph (1), by inserting or Tribal Domestic Violence Coalition before the semicolon; and
 (B)in paragraph (2)— (i)in subparagraph (A), by striking and State or local health departments;
 (ii)in subparagraph (D), by inserting , including the juvenile justice system before the semicolon; (iii)in subparagraph (G), by striking and at the end; and
 (iv)by striking subparagraph (H) and inserting the following:  (H)community-based organizations, including those serving racial and ethnic minority populations;
 (I)child- and youth-serving organizations; (J)health departments and public health organizations; and
 (K)other pertinent sectors.; (3)in subsection (e)—
 (A)by redesignating paragraphs (1) through (5), and paragraph (6), as paragraphs (2) through (6), and paragraph (8), respectively;
 (B)by inserting before paragraph (2), as so redesignated, the following:  (1)in the case of an applicant applying for a grant under the authority of subsection (a)(2), identifies comprehensive evidence-based, evidence-informed, or promising primary prevention strategies and models to be used and partner organizations who will develop, expand, or replicate programs to prevent family violence, domestic violence, or dating violence;;
 (C)in paragraph (3), as so redesignated, by inserting , including underserved populations before the semicolon; (D)in paragraph (6), as so redesignated, by striking and at the end; and
 (E)by inserting after paragraph (6), as so redesignated, the following:  (7)demonstrates that the applicant will build organizational and statewide capacity, as applicable, for primary and secondary prevention of family violence, domestic violence, and dating violence; and;
 (4)in subsection (f), by striking organizations in States geographically dispersed and inserting organizations in States or Indian-serving organizations that, collectively, are geographically dispersed;
 (5)in subsection (g)— (A)in paragraph (2)(A), by inserting before the semicolon the following: , which may include facilitating the provision of technical assistance from other grantees that enter into a cooperative agreement under subsection (a); and
 (B)in paragraph (3)— (i)in subparagraph (C), by inserting as applicable, after communities,;
 (ii)in subparagraph (D)— (I)in the matter preceding clause (i), by striking conduct comprehensive, evidence-informed primary prevention programs and inserting implement evidence-based, evidence-informed primary prevention programs; and
 (II)in clause (vi), by inserting prevention strategies and before information; (iii)in subparagraph (E)—
 (I)by striking utilize evidence-informed and inserting implement evidence-based or evidence-informed; and (II)by striking ; and and inserting a semicolon;
 (iv)in subparagraph (F), by striking the period at the end and inserting ; and; and (v)by adding at the end the following:
							
 (G)use an amount (subject to subsection (j)) that is not less than 30 percent of the funds awarded through such agreement (excluding funds awarded for the initial year of the agreement) to subcontract with local family violence and domestic violence programs, or other community-based programs, to develop and implement such project.; and
 (6)by adding at the end the following:  (i)Training and dissemination of informationNot later than one year after the date of enactment of the CAPTA Reauthorization Act of 2019, and at least annually thereafter, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, in consultation with the Assistant Secretary of the Administration for Children and Families, shall disseminate information, including information related to training, to State domestic violence coalitions, and other stakeholders, related to building organizational capacity and leadership in the fields of primary and secondary prevention of family violence, domestic violence, and dating violence.
 (j)Minimum amount for subcontractingThe Secretary may, as appropriate, reduce the percentage described in subsection (g)(3)(G) that an organization that enters into a cooperative agreement under this section is required to use in accordance with such subsection to a percentage not less than 25 percent.. 
 415.Grants to enhance services for underserved communitiesThe Family Violence Prevention and Services Act (42 U.S.C. 10401 et seq.) is further amended by adding at the end the following:
				
					315.Grants to enhance services for underserved communities
 (a)In generalThe Secretary shall, as appropriate, award grants to eligible entities to assist communities in preventing and addressing family violence, domestic violence, and dating violence in underserved communities.
 (b)Use of fundsIn carrying out subsection (a), the Secretary shall award grants to eligible entities for supporting programs based in underserved communities to establish or enhance family violence, domestic violence, and dating violence intervention and prevention efforts that address family violence, domestic violence, and dating violence in underserved communities, including by providing culturally appropriate services, as appropriate.
 (c)ApplicationAn eligible entity seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require. Such application shall include—
 (1)a description of how the funds of the grant will be used to support culturally-appropriate, community-based programs providing access to shelter or supportive services, including for activities related to planning, prevention, and capacity building;
 (2)an assessment of any barriers that prevent underserved individuals or communities from accessing other resources to prevent and address family violence, domestic violence, and dating violence and a description of how the entity intends to address such barriers; and
 (3)a demonstration of the ability of the entity to establish, or work with, other community-based organizations and coalitions.
 (d)Technical assistance and trainingThe Secretary may enter into cooperative agreements or contracts with organizations to provide training and technical assistance to eligible entities receiving grants under this section, as appropriate.
 (e)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall— (1)be a private nonprofit, nongovernmental organization that is—
 (A)a community-based organization that provides culturally appropriate services to victims of family violence, domestic violence, or dating violence from underserved communities, which may include an organization whose primary purpose is providing culturally appropriate services to victims of family violence, domestic violence, or dating violence from specific underserved communities; or
 (B)a community-based organization that can partner with an organization having demonstrated expertise in serving victims of family violence, domestic violence, or dating violence; and
 (2)have a board of directors and staff which are reflective of, or have experience working with, the communities in which the entity will provide services through a grant under this section.
 (f)TermThe Secretary shall award grants under this section for a period of 3 years, and may extend such period for not more than 2 years, as appropriate.
 (g)Reports and evaluationEach eligible entity receiving a grant under this section shall submit a report to the Secretary, at such time as the Secretary shall reasonably require, describing the activities carried out using the funds of such grant, identifying progress towards achieving performance measures, and providing such additional information as the Secretary may reasonably require.
 (h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2020 through 2025..January 15, 2020Reported with an amendment